Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1706 Page 1 of 45

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Marvin Gerber, Dr. Miriam Brysk,
Plaintiffs,

VS.

Henry Herskovitz, ef al.,

Defendants, Jointly and Severally.

Civil Action No. 2:19-cv-13726
Hon. Victoria A. Roberts

 

Marc M. Susselman (P29481)
Attorney at Law

43834 Brandywyne Rd.
Canton, Michigan 48187
(734) 416-5186
marcsusselman@gmail.com
Attorney for Plaintiffs

 

Ziporah Reich (3979639)

The Lawfare Project

633 Third Ave., 21st Floor
New York, N.Y. 10017

(212) 339-6995
Ziporah@thelawfareproject.org
Co-Counsel for Plaintiffs

 

Timothy S. Wilhelm (P67675)
OFFICE OF THE CITY ATTORNEY
Attorneys for the City of Ann Arbor,
Christopher Taylor, Derek Delacourt,
Stephen Postema, and Kristen Larcom
301 E. Huron St., P.O. Box 8647

Ann Arbor, Michigan 48107-8647
(7340 794-6170

twilhelm@a2gov.org

Cynthia Heenan (P53664)

Hugh M. Davis (P12555)

Constitutional Litigation Associates, PC
Attorneys for Defendants Henry Herskovitz,
Gloria Harb, Tom Saffold, Rudy List and
Chris Mark

220 Bagley St., Ste. 740

Detroit, MI 48226

(313) 961-2255/Fax: (313) 922-5130

Heenan@CoLitPC.Com
Davis@ConLitPC.Com

John A. Shea (P37634)

Attorney for Defendants
Herskovitz, Harb, Saffold, List and
Mark

120 N. Fourth Avenue

Ann Arbor, Michigan 48104

(734) 995-4646

jashea@earthlink.net

 

PLAINTIFFS” RESPONSE OPPOSING THE PROTESTER DEFENDANTS’
CORRECTED MOTION TO DISMISS
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1707 Page 2 of 45

TABLE OF CONTENTS

QUESTIONS PRESENTED  .............cccsscsssscosssccessccsssccsssscssesscssesscscsscssessonees ill
CONTROLLING AUTHORITY .u.............cssccssroccsssccssssccssesecsssssesssscssssscssessoooees iv
INDEX OF AUTHORITIES ..............ccssscsssscsssecssssccssssccssssecssssscscssecsssescosseseonees vi
COUNTER-STATEMENT OF FACTS ...........scccsssosssssccsssssccsssecssssscscssscsssesoosees 1
PRELIMINARY STATEMENT...........sscccssssosssscssssecssssccssssecscssscocssscsssescsssssoonees 1
STANDARD OF REVIEW  .uu.......ssccssssscsssccssrscssssccessecssssecsssssssssscssssscssssssosseees 2
ARGUMENT  _ arrrrrcsccosssssccccssccccceresesccessssccssscssssscscssscssssssscssscocseseoes 2
L THE PLAINTIFFS HAVE STANDING TO SUE THE PROTESTERS. 2
I. AN INJUNCTION WOULD BE CONTENT AND VIEWPOINT NEUTRAL. 2

Tt. THE PROTESTERS’ CONDUCT IS NOT ABSOLUTELY PROTECTED
BY THE FIRST AMENDMENT...........cccssssscssssssscssscsseesssscsseesssscseessses 4

A. The Decision In Beauharnais v. Illinois, 343 U.S. 250 (1954),
Is DispOSitive. ..........cccccssssssssssccssscssssceesscsssssscsssccssssccsssssossccsosesees 4

B. Speech May Be Regulated By Reasonable Time, Place
And Manner Restrictions.. ...........ccscssssssssscccssssscssssseeesccsssssssescsoes 7

C. The Protesters’ Speech Violates Federal Law Enacted Under The
13™ AmendMent.......ccccccccsscssssesessssessssessssesseecsssssssssessesesseesseeeeseees 8

D. Use Of The Signs Constitutes Targeted Picketing In A Residentially
ZONE Area.  ......scsssccccsssccsssscesseccsssccessssccssssccssssscssssscssssscssssecoeees 11

E. The Congregants Constitute A Captive Audience...............ssse 12

F. Plaintiffs Are Entitled To The Protection Of
The Free Exercise Clause. ...........cccccscscssssccssscccccscccsscccccscecssccoeescs 16

IV. PLAINTIFFS HAVE PLED CONGNIZABLE CLAIMS AGAINST

THE PROTESTERS. .............cssssscssssesssecssccccsscccssscccesscscscsseesssssessseseees 18
A. The Protesters’ Conduct Violates 42 U.S.C. §1981. .........cseees 18
B. The Protesters’ Conduct Violates 42 U.S.C. §1982. .......ecseees 20
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1708 Page 3 of 45

C. The Protesters’ Conduct Violates 42 U.S.C. §1983. ..........ccecceees 22
D. The Protesters’ Conduct Violates 42 U.S.C. §1985(3)............0000 24
E. Plaintiffs Have Pled Cognizable Conspiracy Claim.................... 27

CONCLUSION AND RELIERB .............cscccsssosssccssssccssesccsssssessesscsssscscssscscsssoonees 30

il
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1709 Page 4 of 45

Il.

IIL.

QUESTIONS PRESENTED
Whether the Plaintiffs have standing to sue the Protester Defendants.
Plaintiffs answer “Yes.”
Whether the Protester Defendants protest activity in front of Beth Israel Synagogue and
across Washtenaw Ave. in Ann Arbor is absolutely protected such that the court is
precluded from entering any injunction against their conduct, including an injunction
which places reasonable time, place and manner restrictions on such conduct.
Plaintiffs answer “No.”
Whether the Protester Defendants’ motion to dismiss should be granted with respect to
any of the counts Plaintiffs have pled against the Protester Defendants in the First
Amended Complaint.

Plaintiffs answer “No”

ill
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1710 Page 5 of 45

CONTROLLING AUTHORITY

Beauharnais v. Illinois, 343 U.S. 250 (1954)
Burkhardt v. United States, 13 F.2d 841 (6™ Cir. 1926)
Burton v. Wilmington Pkg. Authority, 365 U.S. 715 (1961)

Chapman v. Higbee Co., 319 F.3d 825 (6" Cir. 2003),
cert. denied, 542 U.S. 945 (2004)

Daniels v. Board of Education of the Ravenna City School District, 805 F.2d 203 (6™ Cir. 1986)
Doe v. McKesson, 945 F.3d 818 (5" Cir. 2019)

Foti v. City of Menlo Park, 146 F.3d 629 (9" Cir. 1998)

Frisby v. Schultz, 487 U.S. 474 (1988)

Griffin v. Breckenridge, 403 U.S. 88 (1971)

Jobe v. City of Catlettsburg, 409 F.3d 261 (6" Cir. 2005)

Johnson vy. City of Cincinnati, 310 F.3d 484 (6™ Cir. 2002)

Jones v. Mayer Co., 392 U.S. 409 (1968)

Lehman vy. City of Shaker Heights, 418 U.S. 298 (1974)

Loubser v. Thacke, 440 F.3d 439 (7" Cir. 2006)

Madsen v. Women’s Health Center, Inc., 512 U.S. 753 (1994)

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)

Okin v. Village of Cornwall-On-Hudson Police Dept., 577 F.3d 415 (2d Cir. 2009)
Olzman vy. Lake Hills Swim Club, Inc., 495 F.2d 1333 (2d Cir. 1974)

Pangburn v. Culbertson, 200 F.3d 65 (2d Cir. 1999)

Phelps-Roper v. Strickland, 539 F.3d 356 (6" Cir. 2008)

Porter v. Warner, 328 U.S. 395 (1946)

Pritchard v. Hamilton township Board of Trustees, 434 F. App’x 492, 507 (6" Cir. 2011)

iv
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1711 Page 6 of 45

RAV. v. St. Paul, 505 U.S. 377 (1992)

Reeves v. Rose, 108 F. Supp.2d 720 (E.D. Mich. 2000)

Shaare Tefila Congregation vy. Cobb, 481 U.S. 615 (1987)

Sullivan v. Little Hunting Park, 396 U.S. 229 (1969)

Tillman v. Wheaton-Haven Recreation Assn., 410 U.S. 431 (1973)
United States v. Varani, 435 F.2d 758 (6 Cir. 1970)

U.S. v. Brown, 49 F.3d 1162 (6" Cir. 1995)

Virginia v. Black, 538 U.S. 343 (2003)

Vittitow v. City of Upper Arlington, 43 F.3d 1100 (6" Cir. 1995)
Ward v. Rock Against Racism, 491 U.S. 781 (1989)

Wells v. Rhodes, 928 F. Supp.2d 920 (S.D. Ohio 2013)

Wheeler v. Commissioner of Highways, 822 F.2d 586 (6" Cir. 1987)
Women’s Health Care v. Operation Rescue, 773 F. Supp. 258 (D. Kan. 1991)

Wyatt v. Cole, 504 U.S. 158 (1992)
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1712

INDEX OF AUTHORITIES

CASES
Federal

Abington School Dist., v. Schempp, 374 U.S. 203 (1963) oo... cccccceeeeettetteees
Action v. Gannon, 450 F.2d 1227 (8™ Cir. 1971) ..cccccccccsccscsscssesseseesessetsesseseseeseesven
American Mfrs. Mutual Ins. Co. v. Sullivan, 526 U.S. 40 (1999)...
Ashcroft v. Iqbal, 556 U.S. 662 (2009)... eee e cece tee eteeeetteeeeeteeeeteeeess
Beard v. Alexandria, 341 U.S. 622 (1951) .o..cccccccc ccc e cette ee ctteetettntteees
Beauharnais vy. Illinois, 343 U.S. 250 (1954) oo.0.cccccccc ccc eects e eee etttteeteetteteeees
Beckett v. Ford, 613 F. Supp.2d 970 (N.D. Ohio 2009) 0.0.2... eeeetteeetees
Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)......0.ccccccccccceteeetteeetseeetees
Bible Believers v. Wayne Cty., 805 F.3d 228 (6™ Cir. 2015). ...c.ccccccccccscecsesceceeeeee
Bray v. Alexandria Clinic, 506 U.S. 263 (1993) 0... cc ete etecttteetetttteeees
Brokaw vy. Mercer County, 235 F.3d 1000 (7" Cir. 2000) .......cccccccescseesceceseseeseeeees
Bryant v. Polston, Cause No. IP00-1064-C-T/G (S.D. Ind. 2000)........0000 ee
Burkhardt v. United States, 13 F.2d 841 (6" Cir. 1926)..0..ccccccccccscescscssesseseeseseeeees
Burton v. Wilmington Pkg. Authority, 365 U.S. 715 (1961)... cccceecteeeeetes
Canter v. Hardy, 188 F. Supp.2d 771 (E.D. Mich. 2002) 200.000
Cantwell vy. Connecticut, 310 U.S. 296 (1940). ooo cece terete eeteteeeey
Carpenters v. Scott, 463 U.S. 825 (1983) oo... cece eee cces eee ettttttecnnttieeeey

Chapman v. Higbee Co., 319 F.3d 825 (6" Cir. 2003),
cert. denied, 542 U.S. 945 (2004)... ccc cece cece tte eteettteeeeentieeeey

Chicago Observer, Inc. v. City of Chicago, 929 F.d2d 325 (7" Cir. 1991)...

Clark v. International Union, United Mine Workers of America,
722 F. Supp. 250 (W.D. Va. 1989)... ccc eect eteeettteeeennes

vi

Page 7 of 45

Pages

17

24

13
4,6,7

te)

28

26
26
22
27
22
22
17

26

18,19,21,22

29
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1713

Collin v. Smith, 578 F.2d 1197 (7 Cir, 1978) .ccccccccccscescescesesessesvesessetsesveseseeseeseee
Cole v. City of Memphis, 839 F.3d 530 (6" Cir, 2016) ....cccccccccscesceseseessesvesessesseseee
Cooper v. Molko, 512 F. Supp. 563 (N.D. Cal. 1981)... eeeseeeteeetees
Cooper v. Parrish, 203 F.3d 937 (6™ Cir, 2000).......cccccccescsceseessessesessessesveseseesvessen

Daniels y. Board of Education of the Ravenna City School District
805 F.2d 203 (6 Cir. 1986) ooc.cccccccccscsecesesessesessesessesvesesvesestsevsesevssevseeeses

Dean v. Byerley, 354 F.3d 540 (6™ Cir, 2004) ...c..cccccccsccscecssescessesesseteseseesetessesees
Dicenso v. Cisneros, 96 F.3d 1004 (7" Cir, 1996) ...ccccccccccscsscscssvesesveestesesvesesveseees
Doe v. McKesson, 945 F.3d 818 (5™ Cit. 2019) ....ccccccccccscescsceseessesessetesvestsseseesesees
Dombrowski v. Pfister, 380 U.S. 479 (1965)... cece cect eet eettteetetttseeees
Douglas vy. Brownell, 88 F.3d 1511 (8" Cir, 1996) ...ccccccccccccscscsscseescesesveseseesvseeseees
Dwares y. City of New York, 985 F.2d 94 (2d Cir. 1993).......0ccccceecceeeteetteeetees
Erebia v. Chrysler Plastic Products Corp., 772 F.2d 1250 (6" Cir. 1985) ..............
Ex Parte Peterson, 253 U.S. 300 (1920) .....00ccccccccc cece eect eet eettteeeeetteeees
520 S. Mich. Ave. Assocs., Ltd. v. Unite Here Local 1, 760 F.3d 708 (7" Cir. 2014)
Foti v. City of Menlo Park, 146 F.3d 629 (9" Cit. 1998) ....cccccccceccscescesveseeeseesesees
Frisby v. Schultz, 487 U.S. 474 (1988) .....00.cccccccc cece cece eect te eeeetttteetentteeeees
Gant v. Wallingford Board of Education, 195 F.3d 134 (2d Cir. 1999)...
Geinosky v. City of Chicago, 675 F.3d743 (7 Cir, 2012) occcsccccscsccscescesvesesesseseee
Grayned v. City of Rockford, 408 U.S. 104 (1972) oo... eceeeeteeeteeeetees
Green vy. Wal-Mart Stores, Inc., Case No. 2:09CV00457 (D. Utah 2010)...............
Griffin v. Breckenridge, 403 U.S. 88 (971)... cece ceecceeeeceeeteeeeeteeetteeentees
Gutierrez v. Lynch, 826 F.2d 1534 (6" Cir, 1987) ....cccccccccccscsssscssesveseseseseesesesveees
Haffner v. Brown, 983 F.2d 570 (4 Cir. 1992) ...ccccccccscccescscssessesveesvssesvesesvesvsveseees

Hampton y. City of Chicago, 484 F.2d 602 (7 Cit. 1973) vocccccccccccscescesvesveessesesees

vil

Page 8 of 45

14
27
22

29

21
12

22

11
27

18

29
11,13
17

25

19
25
28
27

28
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1714 Page 9 of 45

Hampton y. Hanrahan, 600 F.2d 600 (7" Cir. 1979) ....ccccccccsscscsscscescssesvesesveseseeseees 28
Hanas v. Inner City Christian Outreach, Inc., 524 F. Supp.2d 683 (E.D. Mich. 2008) 23
Harvey vy. Plains Township Police Dept., 635 F.3d 609 (3d Cir. 2011.00.00... 22
Hecht Co. v. Bowles, 321 U.S. 324 (1944) occ c cece cect tee teettttteeentttteees 3
Heffron vy. Int’l Soc. for Krishna Consciousness, 452 U.S. 640 (1981) 0... 8
Hill v. Colorado, 530 U.S. 703 (2000) 0.0.0... c cece e eee cttt eee eetetettentteeeees 13
Honce v. Vigil, 1 F.3d 1085 (10™ Cit.) .o.ccccccccscsscescssessessesvssetsessesveseteessesteeeseessesees 22
Hooks v. Hooks, 771 F.2d 935 (6 Cir, 1985) .o.cccccccsccscescescssescessesvsseteessesessetessesees 23
Hurley v. Irish-American Gay, Lesbian Bisexual Group, 515 U.S. 557 (1995)....... 19
In re Estate of Ferdinand Marcos Human Rights, 25 F.3d 1467 (9 Cir. 1994)...... 3
James v. Village of Willowbrook, No. 11-cv-9126 (N.D. Ill. 2012)... 25,27
Jews for Jesus, Inc. v. Jewish Community Relations Council of New York, Inc.,

968 F.2d 286 (2d Cir. 1992) ooo eeeeeeee ence eteesteeentseeneesteeeeteeeneees 26
Jobe v. City of Catlettsburg, 409 F.3d 261 (6™ Cir, 2005) ..ccccccccccscescesvesteeseesesees 29
Johnson v. City of Cincinnati, 310 F.3d 484 (6™ Cir, 2002).....0.ccccccccesceeseseeseeees 26
Jones v. Mayer Co., 392 U.S. 409 (1968)... cece cece eee e cnt teeetitieeees 10,20
Konigsberg v. State Bar, 366 U.S. 36 (1961) oo... cece eetteeettsteetteeeeees 6
LeBlanc-Sternberg vy. Fletcher, 781 F. Supp. 261 (S.D.N.Y. 1991),

aff'd, 67 F.3d412 (2d Cir. 1995)... eee e ee teteetteeettseeetteeenaes 20,26
Lehman vy. City of Shaker Heights, 418 U.S. 298 (1974)... eee etteeetees 12
Longmire v. City of Oakland, No. C 10-01465 (N.D. Cal. 2010)... 20
Loubser v. Thacke, 440 F.3d 439 (7" Cir, 2006) .....cccccccccscscsscscesvecesesesveseseeeseeseees 25,27
Madsen v. Women’s Health Center, Inc., 512 U.S. 753 (1994)... 4,11
Mansell v. Saunders, 372 F.2d 573 (5™ Cit. 1967) .cccccccccscsccsvssesvssesveestesesvesesteeveees 27
McCullen v. Coakley, U.S. __5 134 S.Ct. 2518 (2014). eee 4

Vili
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1715 Page 10 of 45

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973) oo... cccccccccteeettetteeees 21
Miller v. Phelan, 845 F. Supp. 1201 (N.D. IIL. 1993)... ee eeeteeee 20
NAACP vy. Claiborne Hardware Co., 458 U.S. 886 (1982) ...0..ccccccecceeeees 8,9
Nat’l Ass’n for the Advancement of Colored People, Inc. vy. Molly Darcy, Inc.,

Civil Action No. 4:11-cv-01293 (D.S.C. 2012) oo... eects 20
National Socialist Party v. Skokie, 432 U.S. 43 (1977)........ccccccccescccctescteetteeeees 14
New York v. Ferber, 458 U.S. 747 (1982) .....ccccccccccccccc cece cece ee eecteteetenttteeees 6
New York Times Co. v. Sullivan, 376 U.S. 254 (1964)... ccteectecttteeees 9
N.Y. State Org. for Women v. Terry, 886 F.2d 1339 (2d Cir. 1989)

aff'd as modified, 886 F.2d 1339 (2d Cir.) ....... cece cece eeteeettteettees 27
Okin v. Village of Cornwall-On-Hudson Police Dept., 577 F.3d 415 (2d Cir. 2009) 30
Olzman vy. Lake Hills Swim Club, Inc., 495 F.2d 1333 (2d Cir. 1974)... 20,21
Pangburn v. Culbertson, 200 F.3d 65 (2d Cir. 1999)... ccc ecceeteteeteeeees 27
Paris Adult Theatre I v. Slaton, 413 U.S. 49 (1973) ooo. ccc ce cceteeteettteeees 6
Patrick v. Miller, 953 F.3d 1240 (10™ Cir, 1992) .o..ccccccccccccscescescessesetesesessesesesees 20
Phelps-Roper v. City of Manchester, 697 F.3d 678 (8 Cir, 2012) ...ccccceccscceesceeees 16
Phelps-Roper v. Ricketts, 867 F.3d 883 (8" Cit. 2017)....cccccccscsscescsceseesveseseseessesees 16
Phelps-Roper v. Strickland, 539 F.3d 356 (6™ Cir, 2008) .....ccccccsccscescesvestsseseeseeees 16
Porter v. Warner, 328 U.S. 395 (1946) oo... ccc cece e eee c tte ete cttteeteettteeees 3
Pritchard v. Hamilton township Board of Trustees,

434 F. App’x 492, 507 (6™ Cir. 2011) cocceccccccsccscesvescssesseseesesseteeseseseessereen 22,25
RAV. v. St. Paul, 505 U.S. 377 (1992) occ e tte et eet teetteeteeeteeeneey 6,7
Reeves v. Rose, 108 F. Supp.2d 720 (E.D. Mich. 2000)........000 ccc eeeteteteeetees 21,22
Richardson v. McKnight, 521 U.S. 399 (1997)... eect ete ctteeeteeteeeeees 29
Rowan v. U.S. Post Office Dept., 397 U.S. 728 (1970) oo... eect etseeetees 13
Saint Francis College vy. Al-Khazraji, 481 U.S. 604 (1987)... eee 18

1x
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1716 Page 11 of 45

Schempp vy. School Dist. of Abington Township, Pa.,177 F. Supp. 398 (E.D.. Pa. 1959) 3
Selevan v. New York Thruway Authority, 584 F.3d 82 (2d Cir. 2009)..........00..000. 26
Shaare Tefila Congregation v. Cobb, 481 U.S. 615 (1987)... cette 10,18,20
Snyder v. Phelps, 562 U.S. 443 (2O1])...cccccccccecc cc tee cette etseeetteesneeeetteeenteees 14,15
Spadafore v. Gardner, 330 F.3d 849 (6™ Cir, 2003) ...ccccccccccscescesveseseteeseesteeeseeseees 28
Spencer v. Casavilla, 903 F.2d 171 (2d Cir. 1990) 0... cceceeectteetennes 26
Sullivan vy. Little Hunting Park, 396 U.S. 229 (1969) 2000... e cette eeeeees 20
Swann v. Board of Education, 402 U.S. 1 (1971) ...ccccccccccccccte cece eceteeeteenes 3
Thomas v. Review Board of the Indiana Employment Security Division

A450 U.S. 707 (1981) oie cece eee e ete ce ents eeeteeeetuseeettseeettsteetteeeeteeeey 17
Thorburn y. Austin, 231 F.3d 1114 (8™ Cir. 2000).....c.cccccccccscecescseseesestesesveeesteseees 11
Thorne v. Bailey, 846 F.3d 241 (4" Cir. 1988) ...cccccccccscsccscecescesesessesvesesvesesveeeseveees 18
Tillman v. Wheaton-Haven Recreation Assn., 410 U.S. 431 (1973)... 20
Tolle v. Carrol Touch, Inc., 977 F.2d 1129 (7 Cit. 1992) voccccceccccescscescesesveseseeeees 28
Tompkins v. Cyr, 995 F. Supp. 664, 681, note 10 (N. D. Tex. 1998),

aff'd, 202 F.3d 770 (5™ Cit. 2000) .....ccccecccccscessesceseesessesseseesessessesveseseeseessen 17
Trarms, Inc. v. Leapers, Inc., Case No. 16-14229 (E.D. Mich. 2017)...........0..04. 23
Unified School Dist. v. Newdow, 542 U.S. 1 (2004)... cecteeeeeetties 17
United States v. Gonzalez, 905 F.3d 165 (3d Cir. 2018) .0.....ccccceccceeeeceees 6
United States v. Grace, 461 U.S. 171 (1983)... cece eect teeeettteeeeennies 8
United States v. Salameh, 152 F.3d 88 (2d Cir. 1998) occ ecccceteeeeeeees 19
United States v. Schwimmer, 279 U.S. 644 (1929) oo... ccc cece cece teteeeetneies 12
United States v. Varani, 435 F.2d 758 (6" Cir, 1970)....c.cccccccccscssescesesceseseseseseeeee 19
United States v. Waggy, 936 F3d 1014 (9" Cir, 2019)... c.cccccccsccscescesesesessesesessesees 18
U.S. v. Brown, 49 F.3d 1162 (6™ Cir. 1995) .cccccccccccsccscscssesesessesvesestssestssesvseveeseen 20
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1717 Page 12 of 45

U.S. v. Greer, 939 F.2d 1076 (5™ Cir. 1991), aff'd en bane,
968 F.2d 433 (Sth Cir. 1992), cert. denied,

— US. __, 113 S.Ct. 1390 (1993) ooo eet eeetteeettteeetees 20,21
Vector Research v. Howard Howard Attys., P.C., 76 F.3d 692 (6" Cir. 1996)........ 29
Vietnamese Fishermen’s Ass’n v. Knights of KKK, 543 F. Supp. 198 (S.D. Tex. 1982) 26
Virginia v. Black, 538 U.S. 343 (2003) .0.... cece cece cece cee e ee cctcsteeeeteseeeenneies 6
Vittitow v. City of Upper Arlington, 43 F.3d 1100 (6™ Cir, 1995) .....cccceccceccscesceeees 29
Ward v. Rock Against Racism, 491 U.S. 781 (1989).........ccccccccccctcccteteeteeteees 8
Wells v. Rhodes, 928 F. Supp.2d 920 (S.D. Ohio 2013)... eee 21,26,27
Wheeler v. Commissioner of Highways, 822 F.2d 586 (6™ Cir. 1987)......ccccc0cee. 29
Wisconsin v. Mitchell, 508 U.S. 476 (1993) ....cccccccccccccesc cece cece ete teecetetseeeeeteies 19
Women’s Health Care v. Operation Rescue, 773 F. Supp. 258 (D. Kan. 1991)....... 27
Wyatt v. Cole, 504 U.S. 158 (1992)... e eect te eee etteteeeettseeeenities 29
Yohn v. Coleman, 639 F. Supp. 2d 776 (E.D. Mich. 2009) ..0.......c cece 38
Zorach vy, Clauson, 343 U.S. 306 (1952) 0. e eect eet etbtteeeeettteetentes 17

State

Michigan

John v. John, 47 Mich. App. 413 (Mich. Ct. App. 1973) ....0000 ccc cccetecceeees 8
Rosenberg v .Rosenberg Bros. Special Account,

134 Mich. App. 342 (Mich. Ct. App. 1984)... eet eeteeteees 29
Suttons Bay Yacht Vill. Condo Ass’n v. Bd. of Representatives of

Port Sutton Community, No, 325327 (Mich. Ct. App. 2016) (unpublished) 8
TM v. MZ, 326 Mich. App. 227 (Mich. Ct. App. 2018)... ccceecee 6

Other

People y. Borrelli, 77 Cal. App. 703 (Cal. Ct. App. 2000)... cee 15
People y. Carboy, 37 Misc. 3d 83, 86 (N.Y. App. Div. 2012) 00.00.00 15

xi
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1718 Page 13 of 45

State v. Dyson, 74 Wash. App. 237 (Wash. Ct. App. 1994)... eee 15

St. David’s Episcopal Church vy. Westboro Baptist,
921 P.2d 821; 22 Kan. App. 2d 537 (Kan. Ct. of Appeals, 1996)................ 15

UNITED STATES CONSTITUTION

U.S. Const. amend. Fcc cece e eee tee eee eettteeeecteseeeeeteteeeennes passim
ULS. Const. amend. XID ccc ceeceeeeceeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeeaeeeeaeaes 10 ,26
U.S. Const. amend. XIV ieiecccecccecce cece eeeeeecseeetseectsseeetsseeestseeetteeenteees 23
STATUTES
Federal

A2ZU S.C. §198b eee eee eects eeeeeeeeeettttstsseeeeeeeeenttssststeees passim
A2ZU S.C. 81982 cece ee cee b betes seeeeeeeeettstttsseeeeeeeeettssstteees passim
A2ZUS.C. 81983 cece eect eeetesseeeeeeeeeetttsetseeeeeeeeeetitsstseees passim
A2ZU.S.C. 8198503) cece ccc ce eee e bbe bbbbbbbteeteetteecetnneenteees passim
AQZUS.C. 81986 lec eect e eee betteseeeeeeeeetttsstsseeeeeeeeeettetstaeees passim
42 U.S.C. §3601 ef seg. (Federal Housing Act)... cece eecteteeeeeteies 21,22

Michigan
M.C.L. 8750.41 ccc eecceeeeteeeteeeeteeeeetseeeteseeeteseeetsseestteeetteeeeteeees 15,19
Other
Virginia Statute For Religious Freedom .........00..cccccccccc ccc cc cccccseeeeeteseeeeeteies 17
COURT RULES
Fed. P. Civil P. L20D)C1) eeccecceccce cece eet eeetteeetsseectseeetseeettseeetteeenteees 1

Fed. R. Civil P. 12(b)(6) cece ccc e tect ee ec tbt eet enbtteeectteeeennes passim

MISCELLANEOUS

Lasson, To Stimulate, Provoke, or Incite? Hate Speech and the First Amendment,
3 St. Thomas Law Forum 49 (1991) oo... eect eteeettttteeenes 6

 

Xil
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1719 Page 14 of 45

Salzman, Civil Rights Act of 1866, Encyclopedia of American Civil Liberties, Vol. 1 10

Xill
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1720 Page 15 of 45

COUNTER-STATEMENT OF FACTS

Plaintiffs adopt herein the Counter-Statement Of Facts set forth in their Response Oppos-

ing The City Defendants’ Motion To Dismiss. (Dkt. #50)
PRELIMINARY STATEMENT

The Protester Defendants (“Protesters”) have moved for dismissal of the claims pled
against them, arguing under Fed. R. Civ. P. 12(b)(1) that the Plaintiffs do not have standing, and
that the counts in question fail to state a claim under Fed. R Civ. P. 12(b)(6). Regarding the latter
contention, they maintain their conduct is protected by the 1* Amendment and that the Court has
no authority to restrict their conduct by any form of injunctive relief. The Protesters and the
Amicus claim the Plaintiffs are seeking to “shut down” their right of free speech and prohibit
them from conveying their anti-Israel, anti-Zionist message. This is false. Plaintiffs maintain the
Protesters have a protected right under the 1 Amendment to engage in their 1** Amendment ac-
tivity. Plaintiffs are not seeking to “shut down” their protest. What Plaintiffs maintain is that the
Protesters are not entitled to engage in their protest wherever and whenever they want. There are
some contexts in which they are not permitted to engage in their protest, and in front of a Jewish
house of worship is one of them. Voltaire did not declare, “I disapprove of what you say, but I
will defend to the death your right to say it, wherever and whenever you may wish to say it.”

Plaintiffs assert the Protesters’ signs, unlawfully placed on the grass section in front of
Beth Israel Synagogue (“Synagogue”), cause them extreme emotional distress ({s 20-21 of the
First Amended Complaint (“FAC”)) and interfere with their 1* Amendment right to practice their
religion without being harassed. They maintain the Protesters’ conduct is not absolutely protected
by the free speech provision of the 1* Amendment. Notably, while the Protesters agree with the
City the Plaintiffs “have no constitutionally protected interest and lack standing” (brief, p. 3) to

require the City to enforce the Code, the Protesters, like the City, do not dispute Plaintiffs’ posi-
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1721 Page 16 of 45

tion that the City’s Unified Development Code prohibits the Protesters’ placement of their signs

on the grass sections (9s 54-55 of the FAC). Nor do they dispute Plaintiffs’ assertion the Code’s

provisions relating to signs are both content and viewpoint neutral (109). Therefore, in accor-

dance with the standard of review for a 12(b)(6) motion, these assertions are deemed to be true.
STANDARD OF REVIEW

The Protesters claim Plaintiffs do not have standing to sue (brief, p. 11) and maintain they
have failed to state any legally cognizable claims against them (brief, p. 3). Plaintiffs accept the
standards of review set forth in their brief. Contrary to their assertion, however, none of the fac-
tual averments in the FAC are susceptible to a claim under Bell Atlantic Corp. v. Twombly, 550
U.S. 544 (2007), or Ashcroft v. Iqbal, 556 U.S. 662 (2009), that the averment is not “plausible” or
misstates the law as a factual allegation. The FAC contains sufficient factual allegations to sustain
the viability of every count pled, and accurately sets forth the legal elements of each count.

ARGUMENT
I. THE PLAINTIFFS HAVE STANDING TO SUE THE PROTESTERS.

Essentially the same argument and case citations which apply to the Plaintiffs’ standing to
sue the City, set forth in Argument I of their Response Opposing The City Defendants’ Motion
To Dismiss (Dkt. #50), apply here. Plaintiffs have suffered extreme emotional distress seeing the
Protesters’ signs insulting their religion and violating their 1 Amendment right to worship with-
out being harassed, which constitutes a concrete injury. That injury is directly caused by the Pro-
testers’ conduct and would be redressed if the Court entered an injunction limiting the time, place
and manner they may engage in that conduct. Plaintiffs have standing to sue the Protesters.

IL. AN INJUNCTION WOULD BE CONTENT AND VIEWPOINT NEUTRAL.
The Protesters contend that, in the absence of a statute or ordinance already imposing the

restrictions on the Protesters’ conduct which the Plaintiffs seek, the Court does not have the au-
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1722 Page 17 of 45

thority to issue an injunction incorporating such restrictions. This argument is specious. Federal
courts have full, inherent equitable authority to issue injunctions to prevent a wrong, with or
without the existence of a statute or ordinance imposing such restrictions, in order to enforce the
highest law in the nation, the Constitution. See, e.g., Dombrowski v. Pfister, 380 U.S. 479 (1965),
issuing an injunction against the enforcement of Louisiana’s Subversive Activities and Commu-
nist Control Law. This inherent authority is not limited to the Supreme Court, but applies to all
federal courts. See, e.g., Abington School Dist., v. Schempp, 374 U.S. 203, 223 (1963), affirming
the trial court’s issuance of an injunction against the enforcement of a Pennsylvania statute man-
dating prayer in public schools of the State, Schempp v. School Dist. of Abington Township,
Pa.,177 F. Supp. 398 (E.D.. Pa. 1959). As was stated in Porter v. Warner, 328 U.S. 395, 398
(1946): “[T]he comprehensiveness of [the court’s] equitable jurisdiction is not to be denied or
limited in the absence of a clear and valid legislative command. Unless a statute in so many
words, or by a necessary and inescapable inference, restricts the court’s jurisdiction in equity, the
full scope of that jurisdiction is to be recognized and applied. ‘The great principles of equity, se-
curing complete justice, should not be yielded to light inferences, or doubtful construction.’” (Ci-
tation omitted.)' A federal court’s power to redress an alleged violation of a party’s constitutional
rights is therefore not predicated on enforcing the terms of an existing statute or ordinance.

The Protesters’ contention that the Court may not issue an injunction in the absence of

enforcing a statute or ordinance because such an injunction, by focusing on particular instances of

 

’ Similarly, in Swann v. Board of Education, 402 U.S. 1 (1971), commenting on the scope of the
Court’s equitable authority to order the desegregation of the schools in the Charlotte-
Mecklenburg school system, the Court stated, id. at 31: “[I]n seeking to define the scope of reme-
dial power or the limits on remedial power of courts in an area as sensitive as we deal with here,
words are poor instruments to convey the sense of basic fairness inherent in equity. Substance,
not semantics, must govern and we have sought to suggest the nature of limitations without frus-
trating the appropriate scope of equity.” See also Hecht Co. v. Bowles, 321 U.S. 324, 329 (1944).
Ex Parte Peterson, 253 U.S. 300, 312 (1920); In re Estate of Ferdinand Marcos Human Rights,
25 F.3d 1467, 1476-77 (9" Cir. 1994).
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1723 Page 18 of 45

speech, is necessarily not content and viewpoint neutral, and therefore violates the 1* Amend-
ment, was directly rejected by the Supreme Court in Madsen v. Women’s Health Center, Inc., 512
U.S. 753 (1994), in which the Court substantially sustained the constitutionality of an injunction
issued by a Florida state court which imposed distance and temporal restrictions on the protests of
anti-abortion advocates in front of an abortion clinic. The Court stated, id. at 762, 765:

We begin by addressing petitioners’ contention that the state court’s order, because it is
an injunction that restricts only the speech of anti-abortion protesters, is necessarily con-
tent- or viewpoint-based. Accordingly, they argue, we should examine the entire injunc-
tion under the strictest standard of scrutiny. ... We disagree. To accept petitioners’
claim would be to classify virtually every injunction as content or viewpoint based.
An injunction, by its very nature, applies only to a particular group (or individuals)
and regulates the activities, and perhaps the speech, of that group. It does so, how-
ever, because of the group’s past actions in the context of a specific dispute between
real parties. The parties seeking the injunction assert a violation of their rights; the
court hearing the action is charged with fashioning a remedy for a specific depriva-
tion, not with the drafting of a statute addressed to the general public. ...
* Kk OK

... Injunctions, of course, have some advantages over generally applicable statutes in that
they can be tailored by a trial judge to afford more precise relief than a statute where a
violation of the law has already occurred. ... (Emphasis added; citation omitted.)

See also McCullen v. Coakley, _ U.S. __; 134 8.Ct. 2518, 2538 (2014). The claim that this Court
has no authority to impose an injunction restricting the Protesters’ conduct, and cannot do so
without violating their 1 Amendment rights, is without merit.

I. THE PROTESTERS’ CONDUCT IS NOT ABSOLUTLEY PROTECTED BY THE
FIRST AMENDMENT.

In 983 of the FAC, Plaintiffs delineate numerous reasons why the Protesters’ conduct is
not protected by the 1° Amendment. They cumulatively allow the Court to enter an injunction
against the use of the signs without infringing on their 1st Amendment rights. *

A. The Decision In Beauharnais v. Illinois, 343 U.S. 250 (1954), Is Dispositive.

In Beauharnais v. Illinois, 343 U.S. 250 (1954), the petitioner, Beauharnais, was con-

 

? Due to space limitations, Plaintiffs will discuss only 6 of the 10 reasons set forth in 83.
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1724 Page 19 of 45

victed of violating an Illinois criminal statute which stated, in relevant part, id. at 251:

It shall be unlawful for any person, firm or corporation to manufacture, sell, or of-
fer for sale, advertise or publish, present or exhibit in any public place in this state
any lithograph, moving picture, play, drama or sketch, which publication or exhi-
bition portrays depravity, criminality, unchastity, or lack of virtue of a class of
citizens, of any race, color, creed or religion which said publication or exhibition
exposes the citizens of any race, color, creed or religion to contempt, derision, or
obloquy or which is productive of breach of the peace or riots. ...

Beauharnais was charged with violating the statute, and convicted, for engaging in the fol-
lowing conduct, id. at 252:

The information, cast generally in the terms of the statute, charged that Beauharnais “did
unlawfully ... exhibit in public places lithographs, which publications portray depravity,
criminality, unchastity or lack of virtue of citizens of Negro race and color and which
exposes [sic] citizens of Illinois of the Negro race and color to contempt, derision, or ob-
loquy ....”. The lithograph complained of was a leaflet setting forth a petition calling on
the Mayor and City Council of Chicago “to halt the further encroachment, harassment
and invasion of white people, their property, neighborhoods and persons, by the Negro
...” Below was a call for “One million self respecting white people in Chicago to unite
...” with the statement added that “If persuasion and the need to prevent the white race
from becoming mongrelized by the negro will not unite us, then the aggressions ... rapes,
robberies, knives, guns and marijuana of the negro, surely will.”

At trial, the court rejected a jury instruction requested by Beauharnais that, “in order to
convict they must find ‘that the article complained of was likely to produce a clear and present
danger of a serious substantive evil that rises far above public inconvenience, annoyance or un-
rest.” The jury convicted Beauharnais and he appealed, arguing the statute was unconstitutional
because it infringed on his 1 Amendment right of free speech. The Court sustained the constitu-
tionality of the statute, with J. Frankfurter stating, id. at 258, 261:

Illinois did not have to look beyond her own borders or await the tragic experience of
the last three decades to conclude that wilful purveyors of falsehood concerning racial
and religious groups promote strife and tend powerfully to obstruct the manifold
adjustments required for free, ordered life in a metropolitan, polyglot community.
* Kk

In the face of this history and the frequent obligato of extreme racial and religious
propaganda, we would deny experience to say that the Illinois legislature was without
reason in seeking ways to curb false or malicious defamation of racial and religious
groups, made in public places and by means calculated to have a powerful emotional
impact on those to whom it was presented. ... (Emphasis added; footnotes omitted.)

5
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1725 Page 20 of 45

There was no evidence Beauharnais threatened physical violence against any African-
American or blocked the movement of any African-Americans. Yet the Court upheld the consti-
tutionality of the statute generally, and as it was applied to Beauharnais. Here, Plaintiffs are not
seeking to have the Protesters arrested or prosecuted, or bar them from engaging in their conduct
— using signs such as “Jewish Power Corrupts”; “Resist Jewish Power” which expose Jews to
“contempt, derision [and] obloquy” - elsewhere in Ann Arbor, in Michigan, or in the United
States. > They should just be precluded from engaging in their conduct in front of a Jewish house
of worship. A federal court exercising its inherent equity jurisdiction is authorized to enter an in-
junction prohibiting such conduct within the proximity of a particular house of worship without
thereby offending the 1* Amendment. See also Virginia v. Black, 538 U.S. 343 (2003) (cross
burning with intent to intimidate may be prohibited without abridging 1 Amendment).

The holding in Beauharnais has never been overturned or modified. * Indeed, it has been
favorably cited in numerous other Supreme Court, lower federal court, and state court decisions.
See, e.g., New York vy. Ferber, 458 U.S. 747, 763 (1982); Paris Adult Theatre I v. Slaton, 413
U.S. 49, 67 (1973); Konigsberg v. State Bar, 366 U.S. 36, 50 (1961); United States v. Gonzalez,

905 F.3d 165, 191 (3d Cir. 2018); 7M v. MZ, 326 Mich. App. 227, 237 (Mich. Ct. App. 2018). °

 

> Beauharnais is not distinguishable from the facts of the instant case on the purported basis that
none of the Protesters’ signs accuse Jews or Israel of engaging in a crime. The sign “End the Pal-
estinian holocaust” attributes the crime of genocide to Israel, and by association, to the congre-
gants of the Synagogue as being complicit in that international crime. Moreover, the statute
which Beauharnais was charged with violating did not just prohibit attributing crimes to a par-
ticular race or religion, but also attributing “depravity [or] unchastity” and holding up individuals
of a race or religion to “contempt, derision, or obloquy.” Clearly, a sign which states “Jewish
Power Corrupts” subjects Jews to “contempt, derision [and] obloquy.” Beauharnais’s leaflets re-
ferring to the possession of knives and guns by African-Americans did not refer to crimes.

* See Larson, To Stimulate, Provoke, or Incite? Hate Speech and the First Amendment, 3 St.
Thomas Law Forum 49, 62-63 (1991).

* The Protesters and the Amicus claim that any proposed restriction on the Protesters’ conduct be-
cause Plaintiffs find it offensive would constitute an endorsement of the “hecklers’ veto,” citing
(Footnote continued.)

 
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1726 Page 21 of 45

Most significant is the approving citation of Beauharnais in R.A.V. v. St. Paul, 505 U.S. 377, 383
(1992), in which the Court struck down as unconstitutional a St. Paul, Minnesota, ordinance
which made it a criminal offense to place a burning cross or Nazi swastika on public or private
property, reversing the conviction of a teenager who had been prosecuted for burning a cross in
the fenced yard of a Black family. The Court held the ordinance was unconstitutional because, by
identifying the particular kind of racist and ethnically offensive speech which was prohibited, the
ordinance was not content and viewpoint neutral. The Court made clear a more generically
worded ordinance which prohibited hate speech or fighting words generally would be viewpoint
neutral, and therefore constitutional, stating, “An ordinance not limited to the favored topics, for
example, would have precisely the same beneficial effect.” 506 U.S. at 396. The claim by the Pro-
testers that R.A.V. prohibits any restriction on hate speech, in any form, is therefore erroneous.

B. Speech May Be Regulated By Reasonable Time, Place And Manner Restrictions.

The freedom of speech is not unbounded. Its exercise may be subject to reasonable time,

 

Bible Believers v. Wayne Cty., 805 F.3d 228 (6 Cir. 2015). The facts in Bible Believers, how-
ever, are readily distinguishable from those present here. In Bible Believers, a group of self-
avowed Christian evangelists attended the Arab International Festival in Dearborn bearing signs
which insulted the Muslim religion. Many of the festival attendees responded hostilely to the Be-
lievers’ messages, shouting at them and pelting them with debris. Unable to quell the hostile
crowd, Wayne County sheriff deputies ordered the Believers to leave. The Believers left, and then
filed suit against Wayne County and the Wayne County Sheriff, claiming by ordering them to
leave, rather than protecting them from the crowd, the defendants had violated the Believers’ 1*
Amendment free speech right. The Sixth Circuit agreed, holding that by relenting to the attacks of
the mob which found the message of the Believers offensive, the defendants had allowed the
“heckler’s veto” to prevail over the free speech right of the Believers. In Believers, however,
there were no protests in proximity to a mosque, interfering with the right of Muslims to worship
without being harassed; there was no captive audience, since people offended by the signs had the
option to walk away and not look at the signs; finally, it occurred on one occasion, not on a
weekly basis. Here, moreover, there have been no hecklers on the part of members of the Syna-
gogue. Believers, therefore, is not relevant to this case. An argument can be made, moreover, that
Believers was wrongly decided. Nowhere in the decision did the majority refer to the decision in
Beauharnais. The messages being communicated by the Believers clearly subjected the Muslim
attendees to “contempt, derision [and] obloquy,” and as such did not enjoy protection under the
1° Amendment. Even if Believers were relevant to this case — which it is not — the Court would
be required to follow Beauharnais, a Supreme Court decision, over Believers.
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1727 Page 22 of 45

place and manner restrictions. The Supreme Court has “regularly rejected the assertion that peo-
ple who wish ‘to propagandize protests or views have a constitutional right to do so whenever
and however and wherever they please.’” United States v. Grace, 461 U.S. 171, 177-78 (1983)
(Citations omitted.) “Our cases make clear ... that even in a public forum the government may
impose reasonable restrictions of the time, place or manner of protected speech, provided the re-
strictions ‘are justified without reference to the content of the regulated speech, that they are nar-
rowly tailored to serve a significant governmental interest, and that they leave open ample alter-
native channels for communication of the information.’” Ward v. Rock Against Racism, 491 U.S.
781, 791 (1989).° An injunction is a content and viewpoint neutral regulation. Madsen, supra.
C. The Protesters’ Speech Violates Federal Law Enacted Under The 13 Amendment.
In Doe v. McKesson, 945 F.3d 818 (5" Cir. 2019), a police officer was injured by a mis-
sile thrown during a Black Lives Matter protest.’ The officer sued the organizer of the protest,
seeking to hold him vicariously liable for the unlawful action of the unknown assailant. McKes-
son, the organizer, maintained that his role in organizing the protest was protected under the 1*

Amendment. The Court rejected his defense, relying on language in NAACP v. Claiborne Hard-

ware Co., 458 U.S. 886 (1982), which upheld the right of the NAACP under the 1* Amendment

 

° See also Heffron v. Int'l Soc. for Krishna Consciousness, 452 U.S. 640 (1981); Grayned v. City
of Rockford, 408 U.S. 104 (1972); Clark v. International Union, United Mine Workers of Amer-
ica, 722 F. Supp. 250, 251 (W.D. Va. 1989).

’ The Court sustained the dismissal of Black Lives Matter from the lawsuit because the organiza-
tion did not meet the criteria for an unincorporated association under a Louisiana statute. This
ruling has no bearing on Plaintiffs’ naming Witnesses as a Defendant, since there is no compara-
ble statute in Michigan which defines the criteria which must be met in order to qualify as a vol-
untary unincorporated association. Under Michigan case law, Witnesses does so qualify. See John
v. John, 47 Mich. App. 413 (Mich. Ct. App. 1973); Suttons Bay Yacht Vill. Condo Ass’n v. Bd. of
Representatives of Port Sutton Community, No. 325327 (Mich. Ct. App. 2016) (unpublished)
(copy attached as Exhibit 1). Plaintiffs sufficiently identify Witnesses in 712 of the FAC as a vol-
untary unincorporated association formed by Herskovitz for the purpose of organizing the pro-
tests in front of the Synagogue. Each of the Protesters is identified as a member and supporter of
Witnesses in Js 6-10. Consequently, Witnesses is a legal entity which has standing to be sued.
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1728 Page 23 of 45

to engage in an economic boycott of stores owned by white proprietors. The Court focused on the
following passage in Claiborne, id. at 920, note 56: “Of course, the question whether an individ-
ual may be held liable for damages merely by reason of his association with others who commit-
ted unlawful acts is quite different from the question whether an individual may be held liable for
unlawful conduct that he himself authorized or incited.” (Emphasis added.) The Court rejected
the argument that the plaintiff had failed to state a claim, asserting, 945 F.3d at 829: “We focus
here on the fact that Mc[K]esson ‘directed ... specific tortious activity’ because we hold that Offi-
cer Doe has adequately alleged that his injuries were the result of Mc[K]esson’s own tortious
conduct in directing an illegal and foreseeably violent protest.” (Italics in the original.)

The Court proceeded to engage in an extensive discussion of an argument advanced by
the dissent that under Claiborne McKesson could only be held vicariously liable if he directly
authorized a violent act, not if he authorized an unlawful protest which happened to incite a vio-
lent act. Rejecting this position, the Court stated, 545 F.3d at 831:

This supposed violence/nonviolence distinction ... does not square with the case law.
Take New York Times Co. v. Sullivan, 376 U.S. 254 ... (1964). That case held that a pub-
lic officer cannot “recover[ ] damages for a defamatory falsehood relating to his official
conduct unless he proves that the statement was made with ‘actual malice’ — that is, with
knowledge that it was false or with reckless disregard of whether it was false or not.” ...
But defamation is a nonviolent tort, and statements made about public officers are often
shouted during political protests. If the dissenting opinion’s interpretation is correct, then
it would seem that even the narrow “actual malice” exception to immunity was elimi-
nated by Claiborne Hardware, at least for statements made during a protest.

Neither do recent cases vindicate this understanding. The Seventh Circuit examined a
boycott similar to the one in Claiborne Hardware, this time a boycott by a union of a
hotel and those doing business with the hotel. See 520 S. Mich. Ave. Assocs., Ltd. y.
Unite Here Local 1, 760 F.3d 708 (7" Cir. 2014). The court found that it was “undis-
puted that the Union delegations all attempted to communicate a message on a topic of
public concern.” /d. at 723. But the court nonetheless held that the boycotters could be
found liable if they had crossed the line into illegal coercion, because “prohibiting some
of the Union’s conduct under the federal labor laws would pose no greater obstacle to
free speech than that posed by ordinary trespass and harassment laws.” /d. The court’s
benchmark for liability was illegality, not violence. The court concluded that if “the
Union’s conduct in this case is equivalent to secondary picketing, and inflicts the
same type of economic harm, it too may be prohibited without doing any harm to

9
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1729 Page 24 of 45

First Amendment liberties.” /d. The dissenting opinion cannot be squared with this
outcome. (Emphasis added.)

The implications of the Court’s statement regarding the illegality of secondary boycotts,
even boycotts which are conducted via speech, is significant for this case. The Court was holding
that conduct, including speech, which violates a federal statute, the constitutionality of which has
not been overturned, is per se unlawful and therefore not protected by the 1 Amendment — re-
gardless whether it does or does not incite violence. Therefore, speech which violates a constitu-
tional federal statute is, by virtue of that very violation, stripped of its 1* Amendment protection.
This is precisely what Plaintiffs maintain regarding the Protesters’ speech. Their derisive speech,
which is targeted at members of the congregation because they are attending services at a Jewish
house of worship, is being targeted at them because they are Jewish. This constitutes conduct
aimed at a racial minority motivated by racial animus — conduct which violates both 42 U.S.C.
§1981 and §1982.* It does not matter that the conduct in question involves speech; it does not
matter whether the speech is or is intended to incite violent acts against the congregants. By vir-
tue of the speech violating §§1981 and 1982, it is stripped of its purported 1* Amendment protec-
tion altogether. Both §§1981 and 1982 derive from the Civil Rights Act of 1866 which was
passed by Congress pursuant to its authority under the 13‘ Amendment, which states, “Congress
shall have power to enforce this article by appropriate legislation.” See, generally, Jones v. Mayer
Co., 392 U.S. 409, 437-44 (1968); Salzman, Civil Rights Act of 1866, Encyclopedia of American
Civil Liberties, Vol. 1. Neither the 13 Amendment, nor the statutes enacted to implement it, re-
quires state action. Since both statutes were directly authorized by a constitutional amendment,
they bear the force of the Constitution, rendering the Protesters’ speech unlawful and therefore

stripped of its purported 1* Amendment protection, regardless their claim that it is protected po-

 

® Jews qualify as a race entitled to the protection of 42 U.S.C. §1981, which the Protesters con-
cede (brief, p. 12). See Shaare Tefila Congregation v. Cobb, 481 U.S. 615 (1987).

10
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1730 Page 25 of 45

litical speech, or that it is protected because they are using the public right-of-way.
D. Use Of The Signs Constitutes Targeted Picketing In A Residentially Zoned Area.

The Synagogue and its annex are located in an area which is zoned residential. (See Ann
Arbor City Zoning Map, attached as Exhibit 2, and Tax Description, Class, designating the Zone
as R1B, attached as Exhibit 3.) In numerous cases, the Supreme Court and lower federal courts
have held an injunction, ordinance or statute which prohibits “targeted picketing” of a single resi-
dence is not unconstitutional and does not violate the free speech rights of the picketers. In Frisby
v. Schultz, 487 U.S. 474 (1988), the Court sustained the constitutionality of an ordinance which
completely banned picketing before or about” any residence. The Court stated, id. at 486-88:

The type of focused picketing prohibited by the Brookfield ordinance is fundamentally
different from more generally directed means of communication that may not be com-
pletely banned in residential areas. ... In such cases “the flow of information [is not] into
.. household[s], but to the public.” ... Here, in contrast, the picketing is narrowly di-
rected at the household, not the public. The type of picketing banned by the Brook-
field ordinance generally do not seek to disseminate a message to the general pub-
lic, but to intrude upon the targeted resident, and to do so in an especially offensive
way. Moreover, even if some such picketers have a broader communicative purpose,
their activity nonetheless inherently and offensively intrudes on residential privacy. The
devastating effect of targeted picketing on the quiet enjoyment of the home is beyond
doubt[,] ... In this case, for example, appellees subjected the doctor and his family to the
presence of a relatively large group of protesters on their doorstep in an attempt to force
the doctor to cease performing abortions. But the actual size of the group is irrelevant;
even a solitary picket can invade residential privacy. ...

Because the picketing prohibited by the Brookfield ordinance is speech directed primar-
ily at those who are presumptively unwilling to receive it, the State has a substantial
and justifiable interest in banning it. The nature and scope of this interest make the ban
narrowly tailored. The ordinance also leaves open ample alternative channels of
communication and is content neutral. Thus, largely because of its narrow scope, the
facial challenge to the ordinance must fail. ... (Emphasis added.)

See also Thorburn v. Austin, 231 F.3d 1114 (8" Cir. 2000); Douglas v. Brownell, 88 F.3d 1511
(8"" Cir. 1996). In Madsen, supra, the Court, in affirming the state injunction restricting the anti-
abortionists’ protests near a medical facility in a residential area, stated, 512 U.S. at 767-68:

The Florida Supreme Court concluded that numerous significant government interests
are protected by the injunction. It noted that the State has a strong interest in protecting a

11
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1731 Page 26 of 45

woman’s freedom to seek lawful medical or counseling services in connection with her
pregnancy. ... In addition, the court believed that the State’s strong interest in residential
privacy, acknowledged in Frisby v. Schultz, 487 U.S. 474 (1988), applied by analogy to
medical privacy. ... The court observed that, while targeted picketing of the home threat-
ens the psychological wellbeing of the “captive” resident, targeted picketing of a hospi-
tal or clinic threatens not only the psychological, but the physical, wellbeing of the pa-
tient held “captive” by medical circumstances. ... We agree with the Supreme Court of
Florida that the combination of these governmental interests is quite sufficient to justify
an appropriately tailored injunction to protect them. ... (Some citations omitted.)

A house of worship is entitled to the same protection as a medical facility.”

E. The Congregants Constitute A Captive Audience.

While the 1* Amendment protects the right of a speaker to express even “the thought that
we hate,” United States v. Schwimmer, 279 U.S. 644 (1929), J. Holmes dissenting, at 655, it does
not provide a megaphone allowing a speaker to force the thoughts that others may hate down the
throats of those who are unwilling to hear them. Such unwilling recipients of the speech of the
propagandist are regarded as a “captive audience,” and under the 1* Amendment they have a
right, reciprocal to that of the speaker who insists on asserting his right of free speech, to invoke
the Amendment’s protection against such compelled indoctrination. Numerous Supreme Court
decisions have held that a speaker’s 1* Amendment rights are drastically circumscribed when ad-
dressing a captive audience. The leading cases espousing this doctrine is the Court’s decision in

Lehman vy. City of Shaker Heights, 418 U.S. 298 (1974), in which a candidate for public office

argued that the city’s policy of disallowing political advertising on the inside of its transit system

 

° The Protesters invoke the ruling in Dean v. Byerley, 354 F.3d 540 (6" Cir. 2004), holding that
the plaintiff's targeted picketing of the home of the Regulation Counsel and Director of Profes-
sional Standards Division of the Michigan State Bar was protected by the 1* Amendment, which
Byerley violated by retaliating against the picketer, a law school graduate seeking admission to
the Michigan bar, by sending Dean a threatening letter. Byerley, however, is distinguishable on
several levels. First, Dean’s one-time picketing of Byerley’s home, accompanied by two indi-
viduals he hired for the purpose, does not compare to the weekly picketing of the Synagogue 858
times over a 16 % year period by 5-6 individuals. Second, Byerley did not go to court to request
an injunction against Dean’s potential future picketing. Instead, Byerley invoked self-help and
sent a threatening letter to Dean, suggesting that his hopes to be admitted to the Michigan State
Bar were at risk. The Byer/ey decision is not relevant to the facts of this case.

12
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1732 Page 27 of 45

vehicles, and precluding him from purchasing space for a political advertisement, violated his 1“
Amendment rights. The Court rejected his position and held his free speech rights were limited
by the fact that the patrons of the transit system constituted a captive audience. '° Justice Douglas,
in his concurring opinion, expressed the holding of the decision as follows, 418 U.S. at 307:

While petitioner clearly has a right to express his views to those who wish to listen, he

has no right to force his message upon an audience incapable of declining to receive it.

In my view the right of the commuters to be free from forced intrusion on their privacy

precludes the city from transforming its vehicles of public transportation into forums for

the dissemination of ideas upon this captive audience. ... There is no difference when

the message is visual, not auricular. In each the viewer or listener is captive.

The congregants walking towards Beth Israel Synagogue constitute such a captive audi-
ence. The only way they can avoid the necessity of repeatedly averting their eyes and turning
their heads away from the direction in which the offensive signs are positioned, would be to stay
home and forego attending worship services altogether, or choose to attend a different synagogue,
one which subscribes to a different denomination of Judaism from the Conservative form of Juda-
ism practiced at Beth Israel, and which they prefer over a Reform synagogue or an Orthodox
synagogue. The 1 Amendment does not require that they be put to making such a life changing
choice in order to accommodate the 1° Amendment rights of the Protesters. The Protesters dis-
miss Lehman on the basis the advertisements at issue were on the inside of buses, which the
Court acknowledged was a nonpublic forum, unlike the public street in front of the Synagogue.
The Protesters ignore the fact, however, that the same captive audience factor was relied on in
Frisby, with respect to targeted picketing on a public street, 487 U.S. at 487-88.

The Protesters cite Supreme Court decisions which they insist constitute counter-

examples to the cases cited above and demonstrate that the offensiveness of speech is not grounds

for curtailing it in order to appease the sensibilities of an indignant audience. First, they invoke

 

” See also Hill v. Colorado, 530 U.S. 703 (2000); Rowan v. U.S. Post Office Dept., 397 U.S. 728
(1970); Beard v. Alexandria, 341 U.S. 622 (1951).

13
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1733 Page 28 of 45

the decisions by the Supreme Court, National Socialist Party v. Skokie, 432 U.S. 43 (1977), and
the 7" Circuit Court of Appeals, Collin v. Smith, 578 F.2d 1197 (7" Cir. 1978), in which mem-
bers of the National Socialist Party contested the refusal of the Village of Skokie to issue them a
parade permit and challenged the entry of an injunction precluding them from marching in the
Village, a particularly sensitive issue, since Skokie was home to a significant number of Jewish
Holocaust survivors. The Illinois Supreme Court had refused to issue a stay of the injunction. The
Supreme Court reversed the refusal to issue a stay. The Nazis then challenged the constitutional-
ity of Skokie ordinances which prohibited the dissemination of materials which would promote
hatred of persons based on their heritage, and which prohibited members of a political party from
assembling while wearing military style uniforms. The Village argued the ordinances were con-
stitutional because the Jewish residents constituted a captive audience. The Court rejected the ar-
gument, stating, 578 F.2d at 1207, “There need be no captive audience, as Village residents may,
if they wish, simply avoid the Village Hall for thirty minutes on a Sunday afternoon, which no
doubt would be their normal course of business.” Thus, the Jewish residents of Skokie were not a
captive audience, since they could avoid going to where the Nazis were going to march. This is
clearly distinguishable from the instant matter. The Protesters have brought their offensive signs
to the Synagogue. The congregants cannot avoid seeing the insulting materials except by con-
stantly averting their eyes, not going to Sabbath services altogether, or going to a different syna-
gogue. They are not going to where the nuisance is located; the nuisance is coming to them.

The second case relied on by the Protesters is Snyder v. Phelps, 562 U.S. 443 (2011), in-
volving the Westboro Baptist Church, which was vehemently opposed to homosexuality as a sin.
The Church picketed military funerals, claiming God hates the United States because it tolerates
homosexuality in general, and in the military in particular. Phelps, the Church founder, and his

adherents traveled to Maryland to picket the funeral of Marine Lance Corporal Matthew Snyder.

14
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1734 Page 29 of 45

They positioned their pickets on public land, approximately 1000 feet from the church where the
funeral was conducted, and did not interfere with the funeral ceremony. Corporal Snyder’s father
did not see the messages on the signs which Phelps had posted. He only learned what they said
when he later watched the news. The 4" Circuit Court of Appeals reversed a jury verdict in favor
of Mr. Snyder for intentional infliction of emotional distress. The Supreme Court affirmed. Criti-
cal to its decision was the Court’s rejection of Mr. Snyder’s contention that he and the other fu-
neral attendees constituted a captive audience. The Court rejected this claim, stating, id. at 460:
Here, Westboro stayed well away from the memorial service. Snyder could see no
more than the tops of the signs when driving to the funeral. And there is no indica-
tion that the picketing in any way interfered with the funeral service itself. We decline to
expand the captive audience doctrine to the circumstances presented here. (Emphasis
added; citations omitted.)

The dissimilarities between Phelps and the instant matter are obvious. The Protesters’
signs are not off in the unseeable distance. They are directly in front of the Synagogue, a few feet
from the property line, and are easily readable. Requiring the congregants to avert their eyes
means they must walk by the gauntlet of insulting signs with their head turned in the opposite di-
rection, week after week. Under these circumstances, they constitute a captive audience. |’

In a different lawsuit involving Westboro, St. David’s Episcopal Church v. Westboro

Baptist, 921 P.2d 821; 22 Kan. App. 2d 537 (Kan. Ct. of Appeals, 1996), the Court sustained a

temporary injunction against Westboro’s picketing activity within a given distance of the Episco-

 

" Plaintiffs submit that the protesters’ repetitive picketing in front of the same location is a form
of stalking. M.C.L. §750.411h defines “stalking” as “a willful course of conduct involving re-
peated or continuing harassment of another individual that would cause a reasonable person to
feel terrorized, frightened, intimidated, threatened, harassed, or molested and that actually
causes the victim to feel terrorized, frightened, intimidated, threatened, harassed, or molested.”
(Emphasis added.) The statute prohibits “unconsented contact,” which includes, “Following or
appearing within the sight of that individual.” (Emphasis added.) Courts have sustained anti-
stalking statutes against claims that they violate the 1 Amendment. See, e.g., Yohn v. Coleman,
639 F. Supp. 2d 776 (E.D. Mich. 2009); People v. Borrelli, 77 Cal. App. 703, 716 (Cal. Ct. App.
2000); State v. Dyson, 74 Wash. App. 237 (Wash. Ct. App. 1994); People v. Carboy, 37 Misc. 3d
83, 86 (N.Y. App. Div. 2012).

15
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1735 Page 30 of 45

pal Church.’” The Church sued Westboro, alleging that its conduct near the church property con-
stituted a private nuisance. The Court stated, id. at 828-29:

The record shows that Westboro conducted its picketing activities for nearly a year be-
fore St. David’s responded with picketing of its own. In addition, although St. David’s
may have engaged in picketing activity at some point, at issue in this case is the manner
in which Westboro conducted its picketing activity at the locality. The affidavits before
the trial court show that Westboro picketed in such a manner that the religious worship
of St. David’s was infringed by the fear held by St. David’s members that physical vio-
lence might occur. The trial court found these circumstances particularly escalated
in light of the fact that children accompanied their parents to the religious services.
The trial court’s findings are supported by the limited record that is before this court.
Thus, there is substantial evidence to find that the gravity of the harm to St. David’s
outweighed the utility of Westboro’s conduct. If the trial court finds that Westboro has
employed constitutionally unprotected speech as well in its picketing activities, then this
issue will weigh even more in St. David’s favor. (Italics in the original; emphasis added;
citations omitted.)

The Protesters do not have a 1* Amendment right to impose their harassing and insulting
views on a captive audience who simply want to go to their house of worship to pray.
F. Plaintiffs Are Entitled To The Protection Of The Free Exercise Clause.
Counter-balancing the Protesters’ right of free speech under the 1 Amendment is the

right of the congregants to engage in the free exercise of their religion under the same Amend-

 

”? See also Phelps-Roper v. Strickland, 539 F.3d 356 (6" Cir. 2008), wherein the Court upheld an
Ohio statute which precluded funeral protests from occurring during a time period one hour be-
fore until one hour after a funeral, and prohibited such protests from occurring within “three hun-
dred feet of any residence, cemetery, funeral home, church, synagogue, or other establishment.”
The Court noted the solemnity of funerals, id. at 366. The Court went on to say, id. at 367:
“Friends and family of the deceased should not be expected to opt-out from attending their loved
one’s funeral or burial service. .... Nor can funeral attendees simply ‘avert their eyes’ to avoid
exposure to disruptive speech at a funeral or burial service. The mere presence of a protester is
sufficient to inflict the harm.” (Emphasis added.); Phelps-Roper v. City of Manchester, 697
F.3d 678 (8" Cir. 2012) (sustaining a city ordinance placing temporal restrictions of one hour be-
fore until one hour after a funeral, and distance restrictions of 300 ft.); Phelps-Roper v. Ricketts,
867 F.3d 883 (8" Cir. 2017) (sustaining a Nebraska statute imposing a 500 ft. buffer zone on pro-
testers). An objection may be offered that a funeral is distinguishable from a Sabbath service,
since the former occurs largely outside, while the latter occurs predominantly inside a building.
The distinction is not relevant, since both the Ohio statute and the Manchester ordinance restric-
tions related to both the outside service, and the preceding religious service within the funeral
home, church or synagogue.

16
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1736 Page 31 of 45

ment.'? The Fee Exercise Clause applies to the states under the 14'" Amendment. Cantwell v.
Connecticut, 310 U.S. 296 (1940). The right to engage in the free exercise of one’s religion is
clearly as vital a constitutional right as the right to free speech. '* As Justice O’Connor observed
in her concurrence in Unified School Dist. v. Newdow, 542 U.S. 1 (2004), id. at 35-36: “It is un-
surprising that a Nation founded by religious refugees and dedicated to religious freedom should
find references to divinity in its symbols, songs, mottoes, and oaths. Eradicating such references
would sever ties to a history that sustains this Nation even today.”

Plaintiffs are as much entitled to the protection of their right to worship without harass-
ment under the Free Exercise Clause as the Protesters are entitled to the protection of the Free
Speech Clause.'” The repetitive use of the signs has transgressed the line that separates legitimate
efforts at reasoned persuasion from unreasoned bullying. Repetitive speech intended to harass is

not protected by the 1 Amendment. See, e.g., Gant v. Wallingford Board of Education, 195 F.3d

 

'3 Dicta in Action v. Gannon, 450 F.2d 1227 (8" Cir. 1971), in which the appellate court affirmed
the trial court’s issuance of an injunction against the Black Liberation Front which was deliber-
ately disrupting services at a Catholic church, does not support the Protesters’ right to picket the
Synagogue. The Court’s assertion, id. at 1232-33, that the protesters would have had the right “to
engage in peaceful pamphleteering and picketing on public property, so long as they do not ‘un-
duly interfere with the normal use of the public property by other members of the public with an
equal right of access to it[.]’” does not constitute an endorsement of weekly picketing in front of a
house of worship for 16 2 years, nor the use of signs which insult the religion of the congregants.
4 See Zorach v. Clauson, 343 U.S. 306, 313 (1952); Thomas v. Review Board of the Indiana Em-
ployment Security Division, 450 U.S. 707, 713 (1981); Tompkins v. Cyr, 995 F. Supp. 664, 681,
note 10 (N. D. Tex. 1998), aff'd, 202 F.3d 770 (5" Cir. 2000) (“The Court is troubled by the no-
tion that a person may be subjected to focused picketing at their place of worship. Indeed, the
right to engage in quiet and reflective prayer without being subjected to unwarranted intrusion is
an essential component of freedom of religion. The government certainly has a significant interest
in protecting this important First Amendment right.”) The Protesters’ conduct, displaying signs
that express demeaning messages regarding the congregants’ Jewish faith and Israel are interfer-
ing with their right to freely exercise their religious beliefs without being harassed and insulted.

'S While the 1“ Amendment does not value one freedom over the other, nor does it require that
freedom of religion be sacrificed at the altar of freedom of speech. The Founding Fathers and the
Framers of the Constitution would have deemed the idea that the right of free speech protected —
indeed, would preclude prohibiting — picketing in front of a house of worship a repugnant abomi-
nation. See Virginia Statute for Religious Freedom, Exhibit 4; President Washington’s letter to
the Hebrew Congregation in Newport, Rhode Island, Exhibit 5.

17
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1737 Page 32 of 45

134 (2d Cir. 1999); Erebia v. Chrysler Plastic Products Corp., 772 F.2d 1250 (6 Cir. 1985);
United States v. Waggy, 936 F3d 1014 (9" Cir. 2019); Thorne v. Bailey, 846 F.3d 241 (4" Cir.
1988). The Protesters have ample other avenues of communication throughout Ann Arbor which
they can utilize in order to persuade others to their point of view without harassing the Synagogue
members on a weekly basis. Motorists who drive by the Synagogue, whom the protesters claim
they are seeking to persuade and/or inform, can be provided the same messages further to the
South and North on Washtenaw Ave., without diminishing the efficacy of their purported mes-
sage. The convergence of the above factors demonstrates that the weekly harassing conduct of the
Protesters is not protected by the 1 Amendment and may be enjoined.

IV. PLAINTIFFS HAVE PLED VALID CLAIMS AGAINST THE PROTESTERS.

Plaintiffs maintain the Protesters’ conduct violates 42 U.S.C. §§1981, 1982, 1983 and
1985(3). Since their conduct is not absolutely protected by the 1 Amendment, they cannot resort
to the 1* Amendment to protect them from claims they violated these federal statutes.

A. The Protesters’ Conduct Violates 42 U.S.C. §1981.

42 U.S.C. §1981, entitles all citizens to “the full and equal benefit of all laws and proceed-
ings for the security of persons and property as is enjoyed by white citizens” and protects those
rights against “impairment by nongovernmental discrimination and impairment under color of
State law.” Jews qualify as a race under the federal civil right statutes. Shaare Tefila Congrega-
tion, supra. Section 1981 was also intended to apply to discrimination based on ancestry and eth-
nicity. Saint Francis College vy. Al-Khazraj, 481 U.S. 604 (1987).. Section 1981 applies to dis-
criminatory acts by private citizens based on race and ethnicity of others. See Chapman v. Higbee
Co., 319 F.3d 825 (6" Cir. 2003), cert. denied, 542 U.S. 945 (2004). It is self-evident, based on
the messages on the Protesters’ signs, the Protesters have targeted the members of the Synagogue

based on the fact that they are Jewish, and therefore, under Shaare Tefila, based on their race, and

18
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1738 Page 33 of 45

under Saint Francis College, based on their ethnicity. “The First Amendment ... does not prohibit
the evidentiary use of speech to establish the elements of a crime or to prove motive or intent.”
Wisconsin v. Mitchell, 508 U.S. 476, 489-90 (1993). See also United States v. Salameh, 152 F.3d
88, 110 112 (2d Cir. 1998). “[S]peech is not protected by the First Amendment when it is the
very vehicle of the crime itself.” United States v. Varani, 435 F.2d 758, 762 (6" Cir. 1970)."°

The Protesters maintain §1981 does not apply based on the following statement in Chap-
man, 319 F.3d at 832-33: “The ‘security of persons and property’ language limits the potential
class of cases that may be brought under the equal benefit provision. A litigant must demonstrate
the denial of the benefit of a law or proceeding protecting his or her personal security or a cogni-
zable property right.” They assert that whatever infringement on the freedom of religion their
signs may cause, it does not rise to the level of threatening their personal security or infringing on
a property right. A violation of §1981, however, can be based on the violation of another law, in-
cluding a state law, intended to protect the plaintiff's personal security. See, e.g., Green v. Wal-
Mart Stores, Inc., Case No. 2:09CV00457 (D. Utah 2010) (“Even though state action is not re-
quired, a §1981 equal benefit claim does require some nexus to a relevant state law or proceeding
... In her Complaint, Ms. Green alleges that Walmart violated state laws relating to false impris-
onment.” /d. at *11) (copy attached as Exhibit 6). The Protesters’ conduct violates Michigan’s

anti-stalking law, M.C.L. §750.411h. See note 11, supra. In addition, Plaintiffs, as dues paying

 

'© The Amicus contends that the Supreme Court decision in Hurley v. Irish-American Gay, Les-
bian Bisexual Group, 515 U.S. 557 (1995), stands for the proposition that government regulations
and statutes may not be enforced if the enforcement would infringe on the 1* Amendment rights
of those against whom the regulation or statute is being enforced. The argument fails if Plaintiffs
are correct that the Protesters’ conduct is not absolutely protected by the 1 Amendment. More-
over, Hurley is a “compelled speech” case, not a “limitation on speech” case.” Unlike the plain-
tiffs in Hurley, Plaintiffs here are not seeking to force the Protesters to include in their protests
pro-Israel, pro-Zionist, or pro-Semitic speech. In Hurley, the refusal of the parade organizers to
allow plaintiffs to participate was not an affirmative pro-discrimination statement by the organiz-
ers, as contrasted with the Antisemitic signs used by the Protesters, targeting Jews, and thereby
violating 42 U.S.C. §§1981, 1982, and 1985(3).

19
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1739 Page 34 of 45

members of their houses of worship, have a proportionate property interest in the realty which
belongs to the Synagogue. (See cases cited in J184(b) of the FAC.)'’ As demonstrated above, en-
forcement of §1981 will not violate their freedom of speech. Moreover, under Argument III(C),
their violation of §1981 forfeits 1* Amendment protection. This claim should not be dismissed.
B. The Protesters’ Conduct Violates 42 U.S.C. §1982.
42 U.S.C. §1982 states:

All citizens of the United States shall have the same right, in every State and Territory,

as is enjoyed by white citizens thereof to inherit, purchase, lease, sell, hold, and convey

real and personal property.

The statute applies to conduct by private actors. Jones v. Mayer Co., supra; Tillman y.
Wheaton-Haven Recreation Assn., 410 U.S. 431 (1973). “A narrow construction of the language
of §1982 would be quite inconsistent with the broad and sweeping nature of the protection meant
to be afforded by §1 of the Civil Rights Act of 1866 ... from which §1982 was derived. ....” Su/-
livan v. Little Hunting Park, 396 U.S. 229, 237 (1969). The reference in the statute to “hold[ing]”
real property applies to use of real property, as well as the right to come and go from the prop-
erty as a guest, even if the citizen does not possess an ownership interest in the property. See
U.S. v. Brown, 49 F.3d 1162 (6" Cir. 1995); U.S. v. Greer, 939 F.2d 1076 (5" Cir. 1991), aff'd en
banc, 968 F.2d 433 (Sth Cir. 1992), cert. denied, _— US. __ , 113 S.Ct. 1390 (1993); Olzman v.

Lake Hills Swim Club, Inc., 495 F.2d 1333 (2d Cir. 1974). The statute applies to the right of Jews

to use property without interference and harassment. Shaare Tefila Congregation, supra; Brown,

 

" See LeBlanc-Sternberg v. Fletcher, 781 F. Supp. 261 (S.D.N.Y. 1991), aff'd, 67 F.3d 412 (2d
Cir. 1995); Patrick v. Miller, 953 F.3d 1240 (10" Cir. 1992). The Protesters’ harassment inter-
feres with the Plaintiffs’ beneficial use of their respective property interests and therefore violates
§1981. Numerous cases, moreover, have sustained the application of §1981 in fact situations
which did not involve a contract, a threat to the plaintiff's physical security, or encroachment on
an existing property right. See Miller v. Phelan, 845 F. Supp. 1201 (N.D. Ill. 1993); Longmire v.
City of Oakland, No. C 10-01465 (N.D. Cal. 2010) (copy attached as Exhibit 7); Nat’] Ass’n for
the Advancement of Colored People, Inc. v. Molly Darcy, Inc., Civil Action No. 4:11-cv-01293
(D.S.C. 2012) (copy attached as Exhibit 8).

20
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1740 Page 35 of 45

supra. The Protesters’ conduct in using the signs to harass and intimidate Plaintiffs and other
members of the Congregation in their use of the Synagogue’s property violates 42 U.S.C. §1982.
The Protesters contend Brown, Greer and Olzman are inapposite because they involved
conduct of “an entirely different magnitude” (brief, p. 14), which also violated the law, whereas
the Protesters’ conduct is protected by the 1* Amendment. They are mistaken. First, as demon-
strated above, their conduct is not protected by the 1 Amendment. Second, there are numerous
cases in which application of §1982 was sustained involving exclusively verbal or expressive
conduct. In evaluating a claim that §1982 has been violated, the courts apply the same standard of
proof under the Federal Housing Act, 42 U.S.C. §3601 ef seg., and 42 U.S.C. §1981 and §1982.
Reeves v. Rose, 108 F. Supp.2d 720 (E.D. Mich. 2000). Reeves held that under §§1981 and 1982,
the courts apply the burden shifting test of in McDonnell Douglas Corp. v. Green, 411 U.S. 792
(1973). See Daniels vy. Board of Education of the Ravenna City School District, 805 F.2d 203,
207 (6" Cir. 1986). Under that test, any conduct displaying discriminatory bias will suffice to
make a prima facie case, even speech. The Protesters have unquestionably targeted the Syna-
gogue for their abusive speech because the congregants are Jewish. This satisfies the Plaintiffs’
prima facie case. The Protesters would claim as their legitimate, nondiscriminatory reason they
are expressing their disagreement with the oppressive policies of Israel towards the Palestinians.
This explanation is a pretext, since if they really wanted to convey this message effectively, they
would not limit their venue to a single location — a Jewish house of worship — week after week,
for 16 ¥% years. They would bring their message to various locations in Ann Arbor in order to
reach a larger audience. That they have rarely done so, and have primarily picketed the Syna-
gogue, demonstrates “a discriminatory reason more likely motivate[s]” them. Daniels, supra.
Contrary to the Protesters’ claim, a violation of §1982 does not require a violent act against per-

sons or property. Racist speech, even symbolic speech, will suffice. See Wells v. Rhodes, 928 F.

21
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1741 Page 36 of 45

Supp.2d 920 (S.D. Ohio 2013) (placing a burning cross on the property of an African-American
family violated both §1982 and §1985(3)).'® Plaintiffs have pled a cognizable §1982 claim.
C. The Protesters’ Conduct Violates 42 U.S.C. §1983.

Only state actors may be held liable under §1983. In order to sustain their §1983 claim
against the Protesters, Plaintiffs must allege facts which indicate the Protesters, although private
citizens, in the context of these facts qualify as state actors. In Chapman, supra, the Court set
forth three traditional tests for determining whether private action may be “fairly attributable to
the state.” 319 F.3d at 833. They are (1) the public function test; (2) the state compulsion test; and
(3) the symbiotic relationship or nexus test. Plaintiffs maintain the Protesters qualify as state ac-
tors under the symbiotic relationship/nexus test. The seminal case articulating this test is Burton
v. Wilmington Pkg. Authority, 3605 U.S. 715 (1961), in which a restaurant located in a parking

structure owned by the Wilmington Parking Authority refused to serve African-Americans. '” The

 

'8 See also Bryant v. Polston, Cause No. IP00-1064-C-T/G (S.D. Ind. 2000) (“[T]he Polstons al-
lowed neighbors to gather at their house on the porch to stare, point, and walk back and forth in
front of the Bryants’ house and incited neighbors to engage in racial bantering whenever persons
of African American descent visited the Bryants.” /d. at 7) (copy attached as Exhibit 9); Honce v.
Vigil, 1 F.3d 1085 (10" Cir.), in which the plaintiff, the defendant’s tenant, sued the defendant for
sexual harassment and creating a hostile housing environment under the FHA. As noted in
Reeves, supra, courts apply the same standard of proof in FHA and §1982 cases. The plaintiff al-
leged she had rejected the defendant’s requests for a date, after which he retaliated against her.
The Court, over a strong dissent, rejected the plaintiff's claim, holding the defendant’s conduct
was not sufficiently severe or pervasive to rise to the level of creating a hostile environment. The
implication of the Court’s decision was that had the defendant’s verbal abuse been more severe or
pervasive, it would have violated the FHA, and, by the same token, §1982. See also Dicenso vy.
Cisneros, 96 F.3d 1004 (7" Cir. 1996). The Protesters’ conduct, by contrast, using their numerous
Antisemitic signs on a weekly basis for 16 % years, is sufficiently pervasive to rise to the level of
creating a hostile environment, redressible under §1982.

The Protesters’ claim that the symbiotic/nexus test established by the Supreme Court in Burton
has fallen into disrepute and disuse is refuted by recent decisions which have cited Burton and
have applied the nexus test. See, e.g., Chapman, supra; Harvey v. Plains Township Police Dept.,
635 F.3d 609 (3d Cir. 2011); Canter v. Hardy, 188 F. Supp.2d 771 (E.D. Mich. 2002); Pritchard
v. Hamilton Township Board of Trustees, 434 F. App’x 492, 507 (6" Cir. 2011) (“If a private
party has conspired with state officials to violate constitutional rights, then that party qualifies as
a state actor and may be held liable pursuant to §1983.”); Cooper v. Molko, 512 F. Supp. 563
(Footnote continued.)

22
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1742 Page 37 of 45

restaurant paid rent to the Authority, which therefore benefited from a business which discrimi-
nated against African-Americans, in violation of the 14° Amendment — if the restaurant was a
state actor under §1983 (since civil rights legislation prohibiting racial discrimination in places of
public accommodation had not yet been enacted by Congress). The plaintiff sued the restaurant,
arguing that it was a state actor under §1983. The Supreme Court agreed, stating, id. at 724-25:

Addition of all these activities, obligations and responsibilities of the Authority, the
benefits mutually conferred, together with the obvious fact that the restaurant is operated
as an integral part of a public building devoted to a public parking service, indicates that
degree of state participation and involvement in discriminatory action which it was the
design of the Fourteenth Amendment to condemn. ... As the Chancellor pointed out, in
its lease with Eagle the Authority could have affirmatively required Eagle to discharge
the responsibilities under the Fourteenth Amendment imposed upon the private enter-
prise as a consequence of state participation. But no State may effectively abdicate its
responsibilities by either ignoring them or by merely failing to discharge them
whatever the motive may be. ... By its inaction, the Authority, and through it the
State, has not only made itself a party to the refusal of service, but has elected to
place its power, property and prestige behind the admitted discrimination. The
State has so far insinuated itself into a position of interdependence with Eagle that
it must be recognized as a joint participant in the challenged activity, which, on
that account, cannot be considered to have been so “purely private” as to fall with-
out the scope of the Fourteenth Amendment. (Emphasis added.)

The Court’s cautionary words apply to the facts of this case with equal force: the City
could have affirmatively required that the Protesters abide by the City’s sign ordinance prohibit-
ing the placement of their signs on the grass sections in front of a Jewish house of worship; by
failing to do so, the City failed to discharge its duties and abdicated its responsibilities to its Jew-
ish citizens; by its inaction, the City has made itself a party to the Protesters’ unlawful use of their
signs to harass Jewish worshippers as they approach the Synagogue; the City has elected to place
its power and prestige behind the discriminatory conduct of the Protesters; the City has so far in-

sinuated itself into a position of interdependence with the Protesters that it must be recognized as

 

(N.D. Cal. 1981) (favorably cited in Hooks v. Hooks, 771 F.2d 935, 943 (6" Cir. 1985)); Hanas v.
Inner City Christian Outreach, Inc., 524 F. Supp.2d 683 (E.D. Mich. 2008); Trarms, Inc. v.
Leapers, Inc., Case No. 16-14229 (E.D. Mich. 2017) (copy attached as Exhibit 10).

23
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1743 Page 38 of 45

a joint participant in their unlawful activity, rendering the Protesters conduct as state action.
In American Mfrs. Mutual Ins. Co. v. Sullivan, 526 U.S. 40 (1999), cited by the Protesters,
the Court stated, id. at 52, 57:
[T]he private insurers in this case will not be held to constitutional standards unless
“there is a sufficiently close nexus between the State and the challenged action of the
regulated entity so that the latter may be fairly treated as that of the State itself.” ...
Whether such a “close nexus” exists, our cases state, depends on whether the State “has

exercised coercive power or has provided such significant encouragement, either

overt or covert, that the choice must in law be deemed to be that of the State.” ...
* OK

Burton was one of our early cases dealing with “state action” under the Fourteenth
Amendment, and later cases have refined the vague “joint participation” test embodied
in that case. [These cases] ... have established that “privately owned enterprises provid-
ing services that the State would not necessarily provide, even though they are exten-
sively regulated, do not fall within the ambit of Burton. (Emphasis added; citations omit-
ted.)
In the instant case, it is not a question of the Protesters performing a function which the
City would not have performed. In point of fact, the City has had an ordinance in place which
prohibits the Protesters from engaging in a substantial part of their conduct, yet the City has seen
fit not to enforce the ordinance against the Protesters, notwithstanding that they have violated the
ordinance 858 consecutive times. The City has thereby “provided such significant encourage-
ment, both overt and covert,” that the Protesters’ choice repeatedly to violate the City’s Code
must in law be deemed to be that of the City. The City has in fact given its imprimatur to the Pro-
testers’ violation of the Code, allowing the Protesters to effectively revoke the sign ordinance, as
if the Protesters spoke for, and were agents of, the City, thereby rendering them as state actors
under §1983. The §1983 claim pled against the Protesters accordingly should not be dismissed.
D. The Protesters’ Conduct Violates 42 U.S.C. §1985(3).
Under 42 U.S.C. §1985(3), it is unlawful for, “two or more persons in any State or Terri-

tory [to] conspire ... for the purpose of depriving, either directly or indirectly, any person or class

of persons of the equal protection of the law, or of equal privileges and immunities under the

24
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1744 Page 39 of 45

laws; or ... in any case of conspiracy set forth in this section, if one or more persons engaged
therein do, or cause to be done, any act in furtherance of the object of such conspiracy, whereby
another is injured in his person or property, or deprived of having and exercising any right or
privilege of a citizen of the United States ... .” In Pritchard, supra, the Court defined a civil con-
spiracy as follows, 424 F. App’x at 507:
To successfully plead a civil conspiracy, Plaintiffs must allege that “(1) a single plan ex-
isted, (2) the conspirators shared a conspiratorial objective to deprive the Plaintiffs of
their constitutional rights, and (3) an overt act was committed.” ... “Express agreement
among all the conspirators is not necessary to find the existence of a civil conspiracy
[and] [e]ach conspirator need not have known all of the details of the illegal plan or all
of the participants involved.” (Citations omitted.)

It is indisputable that the Protesters have been acting in concert by their appearing every
Saturday morning, year after year, at the same place, approximately the same time, with the same
signs and other paraphernalia, that they have been acting pursuant to an agreement, initiated years
ago via some means of communication, and renewed from time to time via some medium to as-
sure their reappearance every Saturday morning at the same place and at the same time. This
could not be a coincidence or occur by happenstance. ”° Plaintiffs clearly allege, moreover, that
the Protesters’ conduct has infringed on their constitutional right under the 1* Amendment to en-
gage in the free exercise of their religion. Their appearance every Saturday morning, placing the
instruments of their harassment constitute overt acts in furtherance of the conspiracy.

Sec. 1985(3) applies to any conspiracy engaged in by private citizens to deprive any per-
son or class of persons of equal privileges under the law, or to any conspirators who, in further-

ance of the conspiracy, deprive any person of exercising any right or privilege of a citizen of the

United States. See Griffin v. Breckenridge, 403 U.S. 88 (1971). It applies to any conspiracy of

 

2 As rebuttal of the Defendants’ claim that Plaintiffs have not adequately pled the conspiracy
claims, see Geinosky v. City of Chicago, 675 F.3d743 (7" Cir. 2012); Loubser v. Thacker, 440
F.3d 439 (7" Cir. 2006), and James v. Village of Willowbrook, No. 11-cv-9126 (N.D. Ill. 2012)
(copy attached as Exhibit 11).

25
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1745 Page 40 of 45

private citizens which is motivated by a class-based animus relating to race or religion.’ The pro-
vision also applies to any conspiracy of private citizens which interferes with the intra-state travel
of other citizens, without the involvement or support of state action. See Spencer v. Casavilla,
903 F.2d 171 (2d Cir. 1990); Selevan v. New York Thruway Authority, 584 F.3d 82 (2d Cir.
2009); Johnson v. City of Cincinnati, 310 F.3d 484 (6™ Cir. 2002).

It is evident, based on the messages of several of the signs, the conspiracy is motivated by
a class-based animus toward Jews. In Carpenters v. Scott, 463 U.S. 825 (1983). the Court held
that §1985(3) does not apply to the infringement of 1 Amendment rights in the absence of state
action. The Court accordingly held that the only private conspiracies which are within the scope
of §1985(3) are those which are “aimed at depriving the plaintiffs of rights protected by the Thir-
teenth Amendment [against involuntary servitude] and the right to travel guaranteed by the Fed-
eral Constitution.” /d. at 832. In Johnson, supra, the Court held that the Constitution protects not
only the right of inter-state travel, but the right of intrastate travel as well. The Protesters discount
this holding as not applying to private conspiracies under §1985(3) because no §1985(3) claim
was pled in Johnson. The Protesters are giving Johnson far too narrow a reading. The Court
stated, id. at 498: “In view of the historical endorsement of a right to intrastate travel and the
practical necessity of such a right, we hold that the Constitution protects a right to travel locally
through the public spaces and roadways.” The fact that the 6" Circuit regarded the right of intra-
state travel as fundamental under the Constitution as the right of inter-state travel demonstrates
that, regardless that the case did not involve a claim under §1985(3), in the 6" Circuit it is a right

protected against infringement by private conspiracies to the same extent that inter-state travel is

 

21 See Bray v. Alexandria Clinic, 506 U.S. 263 (1993); Brokaw v. Mercer County, 235 F.3d 1000
(7" Cir. 2000); Jews for Jesus, Inc. v. Jewish Community Relations Council of New York, Inc.,
968 F.2d 286 (2d Cir. 1992); Vietnamese Fishermen’s Ass'n v. Knights of KKK, 543 F. Supp. 198
(S.D. Tex. 1982); LeBlanc-Sternberg, supra; Wells, supra.

26
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1746 Page 41 of 45

protected. The Sixth Circuit reaffirmed its recognition of this fundamental right in Cole v. City of
Memphis, 839 F.3d 530, 535 (6" Cir. 2016). The Protesters assertion to the contrary is clearly er-
roneous. ” This count should accordingly survive the Protesters’ motion to dismiss.
E. Plaintiffs Have Pled Viable Conspiracy Claims Against The Protesters And City.
Plaintiffs have pled co-conspiracy claims against the Protesters and City under §§1982,
1983, and 1985(3). “[W]e have recognized that ... ‘conspiracies are by their very nature secretive
operations,’ and may have to be proven by circumstantial, rather than direct, evidence.”” Pang-
burn v. Culbertson, 200 F.3d 65, 73 (2d Cir. 1999). “Circumstantial evidence may provide ade-
quate proof of the existence of such a conspiracy.” Haffner v. Brown, 983 F.2d 570, 577 (4" Cir.
1992). In Burkhardt v. United States, 13 F.2d 841, 842 (6" Cir. 1926), the Court declared:
It is fundamental that a conspiracy need not be established by direct evidence of an
unlawful agreement. Its existence may be shown by proof of facts from which the logi-

cal inference is that the unlawful overt acts were committed in furtherance of a common
design of the alleged conspirators. ... Participation in the formation of the conspiracy

 

2 Tn Wells, supra, the Court held that “§1982 provides an adequate basis for a private conspiracy
claim under §1985(3).” 928 F. Supp.2d at 930. The Protesters’ conduct has violated the Plaintiffs’
property rights under §1982, and therefore satisfies the predicate for a §1985(3) claim. In sum,
the Protesters’ conspiracy interferes with Gerber’s willingness to travel from his home to the
Synagogue; the Protesters’ conspiracy interferes with Plaintiffs’ 1 Amendment right to freely
exercise their religion by violating their rights under §1982; the Protesters have also been state
actors infringing on Plaintiffs’ 1* Amendment right to freely exercise their religion.

25 “The dates on which the particular defendants joined the conspiracy are not alleged, but that is
not the kind of information that a plaintiff can be expected to have when she files her complaint.”
Loubser, supra, 440 F.3d at 443. “State involvement in a given conspiracy may occur when the
state, unintentionally and unwillingly, furthers the goals of the conspiracy ... Under such circum-
stances, the state may act as the unwitting dupe of the conspirators. However, state involvement
may also occur under less innocent circumstances, as when the state knows of the existence
of the defendant’s conspiracy but turns a blind eye to the evils. The state then plays the role
of the conspirators’ accomplice rather than their hapless stooge. In the present case signifi-
cant questions exist as to the lack of zeal displayed by the City of Wichita in defending the
legal rights of the plaintiffs and their patients.” Women’s Health Care v. Operation Rescue,
773 F. Supp. 258, 266 (D. Kan. 1991) (Emphasis added; citation omitted.) See also Mansell v.
Saunders, 372 F.2d 573 (5" Cir. 1967); Dwares v. City of New York, 985 F.2d 94 (2d Cir. 1993);
N.Y. State Org. for Women y. Terry, 704 F. Supp. 1247, 1261, note 16 (S.D.N.Y. 1989, aff'd as
modified, 886 F.2d 1339 (2d Cir. 1989), cert. denied); James v. Village of Willowbrook, supra
(Exhibit 11).

27
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1747 Page 42 of 45

was not essential ... to culpability. If after it was formed, [the governmental officer]
aided or abetted it with an understanding of its purpose, he became a party to it. The
rule of acquiescence in or failure to prevent a conspiracy or criminal act is not suf-
ficient to render one liable ... does not apply in every circumstance to one whose
duty it is under the law to prevent the act. [A]cquiescence may amount to purpose-
ful furtherance; it may be the deliberate removal of an otherwise troublesome ob-
stacle from the path of the law violator and thus become affirmative cooperation.”
(Emphasis added; citations omitted).

The conspiracy claims are based on the fact the City has refused to enforce its sign ordi-
nances against the Protesters who have violated the ordinances 858 consecutive times, over a pe-
riod of 16 % years; on the fact that a video shows the police telling the Protesters they have been
in full compliance with the law and the police will not issue them a citation, even as signs are
visible in the video in violation of the sign ordinance;”* on the fact that Taylor and Postema mis-
represented to the congregants and administration that there was nothing they could do to curtail

the Protesters’ conduct, despite the fact that they were clearly violating the Code. ” These facts

constitute circumstantial evidence of a conspiracy sufficient to survive a motion to dismiss.

 

24 As indicated in note 8 of Plaintiffs’ Response to the City’s Motion to Dismiss (Dkt. #50), there
is additional evidence of the City’s supporting the Protesters’ conspiracy in a video which shows
Larcom talking to Herskovitz, as Herskovitz expresses the view that if they were violating the
law, Larcom would surely tell them, and she agrees, even as there are a multitude of signs within
Larcom’s sight which violate the Code. Plaintiffs will be filing a motion for leave to amend add-
ing this additional evidence.

25 On p. 17, the Protesters claim Plaintiffs have failed to plead the conspiracy claims with the req-
uisite degree of specificity and that their allegations are conclusory and “unsupported by material
facts.” Contrary to these boilerplate objections, Plaintiffs have alleged sufficient circumstantial
facts to put the Protesters on notice of what they are accused of. See Tolle vy. Carrol Touch, Inc.,
977 F.2d 1129, 1134 (7" Cir. 1992). None of the cases which the Protesters cite in favor of their
position involved a 12(b)(6) motion. Three of the cases (Gutierrez v. Lynch, 826 F.2d 1534 (6"
Cir. 1987); Spadafore v. Gardner, 330 F.3d 849 (6" Cir. 2003); Beckett v. Ford, 613 F. Supp.2d
970 (N.D. Ohio 2009)) were decided on a motion for summary judgment, after discovery failed to
produce sufficient evidence to compensate for the absence of detail pled in the complaint. The
fourth case, Hampton v. Hanrahan, 600 F.2d 600 (7" Cir. 1979), involved a post-trial appeal, not
a 12(b)(6) motion to dismiss. In fact, in an earlier decision, Hampton v. City of Chicago, 484 F.2d
602 (7" Cir. 1973), the Court affirmed the trial court’s decision not to dismiss the conspiracy
claim, stating, id. at 610: “Ifthe alleged conspiracy did exist, as we must assume at this stage of
the case, and if it did prolong a completely unfounded prosecution, plaintiffs are entitled to relief
against each conspirator.” (Emphasis added.) The case was remanded to the trial court, where the
plaintiffs failed to prove their conspiracy claim at trial, resulting in the second appeal cited above.

28
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1748 Page 43 of 45

The Protesters state on p. 16: “In addition to a joint ‘plan,’ Plaintiffs must also prove that
the conspirators had the intent to commit an unlawful or tortious act,” citing Rosenberg v
Rosenberg Bros. Special Account, 134 Mich. App. 342, 355 (Mich. Ct. App. 1984). The Protest-
ers are misinterpreting the phrase “with intent to commit the tort” to mean the conspirator must
know the action s/he is intentionally committing constitutes a tort. This is not what the Court was
saying. Rather, the conspirator must intend to commit the act which is the tort, rather than
commit the act “innocently.” The intention applies to the act, not to its being tortious. The Pro-
testers are essentially attempting to introduce a qualified immunity defense for private citizens—
that if the accused party does not know his/her acts violate the law, they cannot be held liable.
This is the same as the qualified immunity defense applicable to public officers engaging in dis-
cretionary acts. Private actors, however, are not entitled to the protection of qualified immunity.”°

On p. 26, the Protesters state, “The City owed no duty to the Plaintiffs to enforce the sign
and street ordinances.” *’ As Plaintiffs argue in their Response to the City’s motion to dismiss,

this assertion might have been true had the Protesters picketed the Synagogue perhaps one or two

 

6 See Wyatt v. Cole, 504 U.S. 158 (1992); Richardson v. McKnight, 521 U.S. 399 (1997);
Pritchard, supra, 424 F. App’x at 507; Vector Research v. Howard Howard Attys., P.C., 76 F.3d
692 (6" Cir. 1996); Cooper v. Parrish, 203 F.3d 937 (6" Cir. 2000).

2” On p. 29 of their brief, the Protesters defend the City by claiming that it could not enforce its
Code provisions against the Protesters without violating their 1“ Amendment rights. Putting aside
Plaintiffs’ arguments, supra, that their 1“ Amendment rights were not absolute under the facts of
the case, Plaintiffs have alleged that the Code provisions were content and viewpoint neutral.
Neither the City nor the Protesters have contested the validity of this assertion. As such, the
Code’s sign provisions could have been enforced against the Protesters without violating
their 1 Amendment rights. See Jobe v. City of Catlettsburg, 409 F.3d 261 (6" Cir. 2005); Vitti-
tow v. City of Upper Arlington, 43 F.3d 1100 (6" Cir. 1995); Wheeler v. Commissioner of High-
ways, 822 F.2d 586 (6"" Cir. 1987); Foti v. City of Menlo Park, 146 F.3d 629 (9" Cir. 1998); Chi-
cago Observer, Inc. y. City of Chicago, 929 F.d2d 325 (7" Cir. 1991). Three of the City Defen-
dants are attorneys. They are therefore presumed to have known that the City’s sign ordi-
nance was content and viewpoint neutral and therefore could have been enforced against
the Protesters without violating their right of free speech under the 1 Amendment. What
innocent explanation is there for their having failed to do so 858 times, other than that they
supported the Protesters’ conduct and therefore were part of their conspiracy?

29
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1749 Page 44 of 45

times, and the City exercised its discretion not to enforce its Code provisions prohibiting their
conduct. It did not remain true as the Protesters continued to violate the City Code with impunity
858 times, week after week, for 16 % years, and the police told the Protesters, even as they were
violating the law, that they would not be issued a citation. The City’s conduct rose to the level of
deliberate indifference to the Protesters’ harassment of the Synagogue’s congregants, constituting
a violation of substantive due process under the 14" Amendment. See Okin v. Village of Corn-
wall-On-Hudson Police Dept., 577 F.3d 415 (2d Cir. 2009), involving allegations that the police
ignored the plaintiff's repeated requests for help against domestic abuse by her boyfriend, and
encouraged the boyfriend’s continued abuse by engaging in cordial conversation with him.

Plaintiffs and the other congregants have not been subjected to domestic physical abuse
by the Protesters. They have, however, been subjected to repeated psychic abuse by the repetitive
attacks on their religion and ethnicity, as the police looked on, not enforcing the Code, chatting
with them, telling them that they had nothing to fear from the police because they would not be
cited for violating the law, even as they flagrantly violated the law. The Protesters’ self-serving
claim that Plaintiffs had no right to have the City enforce its own Code reinforces the conclusion
the Protesters and the City were in league with one another, notwithstanding the meaningless
words of empathy in its Resolution. In Okin, the plaintiff's claims survived a motion for summary
judgment. A fortiori, Plaintiffs’ analogous claims should survive a 12(b)(6) motion.

CONCLUSION AND RELIEF

Based on the above arguments, the Protesters’ motion to dismiss the claims pled against

them should be denied in its entirety.
Respectfully submitted,

By:  /s Ziporah Reich /s Marc M. Susselman
Co-counsel for Plaintiffs Attorney for Plaintiffs

 

 

Dated: June 10, 2020

30
Case 2:19-cv-13726-VAR-MJH ECF No. 54 filed 06/10/20 PagelD.1750 Page 45 of 45

CERTIFICATE OF SERVICE

I hereby certify that on June 10, 2020, I electronically filed Plaintiffs’ Response Oppos-
ing The Protester Defendants’ Corrected Motion To Dismiss and this Certificate of Service,
with the Clerk of the Court for the Eastern District of Michigan, using the ECF system, which
will send notification of such filing to the following registered participants of the ECF system as
listed on the Court’s Notice of Electronic Filing:

All counsel of record via the ECF system

Marc M. Susselman (P29481)
Attorney at Law

43834 Brandywyne Rd.
Canton, Michigan 48187
(734) 416-5186
marcsusselman@gmail.com

 

By: s/ Marc M. Susselman
Dated: June 10, 2020 Attorney for Plaintiffs
